Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

by and among

 

TELETOUCH COMMUNICATIONS, INC.

as Buyer

 

and

 

DCAE, INC.

(d/b/a Delta Communications and Electronics)

as Seller

 

and

 

Wayne Lott

as Shareholder

 

January 29, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I

  

DEFINITIONS

   1

1.1

  

Definitions

   1

1.2

  

Other Terms

   6

1.3

  

Other Definitional Provisions

   6

ARTICLE II

  

THE TRANSACTION

   7

2.1

  

Purchase and Sale of Assets

   7

2.2

  

Excluded Assets

   9

2.3

  

Assumption of Obligations

   9

2.4

  

Excluded Obligations and Liabilities

   10

2.5

  

Nonassignable Contracts and Leases

   11

2.6

  

Telephone Rental Agreements

   11

ARTICLE III

  

PAYMENT OF PURCHASE PRICE

   12

3.1

  

Amount; Delivery

   12

3.2

  

Price Allocation

   12

3.3

  

Purchase Price Adjustment

   13

3.4

  

Cash Holdback

   13

ARTICLE IV

  

TLL SHARES

   14

4.1

  

Delivery of TLL Shares

   14

4.2

  

Registration Rights

   14

4.3

  

Put Option

   14

4.4

  

Call Option

   15

4.5

  

Closing of Put/Call Sales

   16

ARTICLE V

  

REPRESENTATIONS AND WARRANTIES OF SELLER AND SHAREHOLDER

   16

5.1

  

Existence and Good Standing

   16

5.2

  

Authorization and Validity of Agreement

   16

5.3

  

Consents and Approvals; No Violations

   16

5.4

  

Receivables

   17

5.5

  

Payables

   17

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

5.6

  

Warranty Claims

   17

5.7

  

Title to Properties; Encumbrances; Condition and Sufficiency of Assets

   17

5.8

  

Real Property Leases

   17

5.9

  

Contracts and Commitments

   17

5.10

  

Permits

   19

5.11

  

Litigation

   19

5.12

  

Taxes

   20

5.13

  

Insurance

   20

5.14

  

Intellectual Property

   20

5.15

  

Compliance with Laws

   20

5.16

  

Employment Relations

   20

5.17

  

Environmental Laws and Regulations

   20

5.18

  

Customers

   21

5.19

  

Solvency

   21

5.20

  

Disclosure

   22

5.21

  

Government Contracts

   22

5.22

  

Undisclosed Liabilities

   22

5.23

  

Restrictions on Business Activities

   23

5.24

  

Copies of Documents

   23

5.25

  

No Subsidiaries

   23

5.26

  

Broker’s or Finder’s Fees

   23

5.27

  

Investment Representation

   23

ARTICLE VI

  

REPRESENTATIONS AND WARRANTIES OF BUYER

   24

6.1

  

Existence and Good Standing of Buyer; Power and Authority

   24

6.2

  

No Violations

   24

6.3

  

Broker’s or Finder’s Fees

   25

ARTICLE VII

  

CONDITIONS TO SELLER’S OBLIGATIONS

   25

7.1

  

Truth of Representations and Warranties

   25

7.2

  

Performance of Agreements

   25

7.3

  

No Litigation Threatened

   25

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

7.4

  

Proceedings

   25

ARTICLE VIII

  

CONDITIONS TO BUYER’S OBLIGATIONS

   26

8.1

  

Truth of Representations and Warranties

   26

8.2

  

Performance of Agreements

   26

8.3

  

No Litigation Threatened

   26

8.4

  

Consents

   26

8.5

  

Proceedings

   26

8.6

  

Board Approval

   26

8.7

  

Binion Agreements

   26

ARTICLE IX

  

COVENANTS OF SELLER AND SHAREHOLDER

   27

9.1

  

Cooperation by Seller and Shareholder

   27

9.2

  

Notice of Breaches

   27

9.3

  

Conduct of Business

   27

9.4

  

Noncompetition and Nonsolicitation Agreement

   27

9.5

  

Provisional Agreements

   27

9.6

  

Negative Covenants of Seller

   28

9.7

  

Exclusive Dealing

   29

9.8

  

Review of the Assets

   29

9.9

  

Governmental Filings

   29

9.10

  

Use of Name

   29

9.11

  

Further Assurances

   30

9.12

  

Bank Account; Customer Payments

   30

ARTICLE X

  

COVENANTS OF BUYER

   30

10.1

  

Cooperation by Buyer

   30

10.2

  

Books and Records; Personnel

   30

10.3

  

Provisional Agreements

   30

10.4

  

Further Assurances

   31

10.5

  

Governmental Filings

   31

10.6

  

Yellow Page Advertisements

   31

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

ARTICLE XI

  

THE CLOSING

   31

11.1

  

Time and Place

   31

11.2

  

Seller’s Obligations

   31

11.3

  

Buyer’s Obligations

   32

11.4

  

Transfer of Permits

   33

11.5

  

Possession

   33

ARTICLE XII

  

TERMINATION

   34

12.1

  

Termination

   34

12.2

  

Effect on Obligations

   34

ARTICLE XIII

  

SURVIVAL AND INDEMNIFICATION

   34

13.1

  

Indemnification of Seller

   34

13.2

  

Indemnification of Buyer

   35

13.3

  

Demands

   35

13.4

  

Right to Contest and Defend

   35

13.5

  

Cooperation

   36

13.6

  

Right to Participate

   36

13.7

  

Payment of Damages

   36

13.8

  

Survival of Representations and Warranties

   36

13.9

  

General

   37

ARTICLE XIV

  

MISCELLANEOUS

   37

14.1

  

Notices

   37

14.2

  

Governing Law

   38

14.3

  

Arbitration

   38

14.4

  

Entire Agreement; Amendments and Waivers

   38

14.5

  

Binding Effect and Assignment

   38

14.6

  

Severability

   39

14.7

  

Headings

   39

14.8

  

Execution

   39

14.9

  

Sales and Transfer Taxes

   39

14.10

  

Expenses

   39

14.11

  

Publicity

   39

14.12

  

Confidentiality

   39

14.13

  

Post-Closing Confidentiality

   40

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES

 

2.1(a)

   450 MHz Equipment

2.1(b)

   Paging Equipment

2.1(c)

   Inventory

2.1(f)

   Leases

2.1(j)

   Permits

2.1(k)

   Customer List

2.1(n)

   Telephone Numbers

2.1(r)

   Prepaid Items

2.1(t)

   Accounts Receivable

2.1(u)

   Intellectual Property

2.1(v)

   Vehicles

2.1(x)

   Reseller and Intercarrier Agreements

2.1(y)

   Additional Assets

2.3(b)

   Accounts Payable

2.3(c)

   Customer Deposits and Prepaid Items

2.4(g)

   Violations of Assigned Contracts

5.3

   Consents and Violations

5.6

   Warranty Claims

5.7

   Title and Condition of Assets

5.9

   Contracts and Commitments

5.10

   Expired or Lapsed Permits

5.11

   Litigation

5.17

   Environmental

5.21

   Government Contracts

5.22

   Undisclosed Liabilities

5.23

   Restrictions on Business Activities

 

EXHIBITS

 

Exhibit A

   Noncompetition and Nonsolicitation Agreement

Exhibit B

   Registration Rights Agreement

Exhibit C

   Provisional Lease Agreement

Exhibit D

   Provisional Management Agreement

Exhibit E

   Provisional Reseller Agreement

 

vi



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this “Agreement”) dated as of January 29, 2004,
is by and among Teletouch Communications, Inc., a Delaware corporation
(“Buyer”), DCAE, Inc., a Texas corporation, d/b/a Delta Communications and
Electronics (“Seller”), and Wayne Lott, a resident of the State of Texas
(“Shareholder”).

 

W I T N E S S E T H:

 

WHEREAS, Seller is engaged in the business of (a) operating a 450 MHz
telecommunications system and marketing and selling 450 MHz and 800 MHz two-way
radios and related equipment, supplies and accessories, (b) marketing and
selling paging equipment and services and (c) marketing and selling Kenwood and
Motorola equipment and supplies as an authorized dealer of Kenwood and Motorola
(collectively, the “Business”); and

 

WHEREAS, Shareholder is the sole shareholder of Seller; and

 

WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, substantially all of the assets of Seller associated with the Business,
all upon the terms and subject to the conditions set forth below.

 

NOW, THEREFORE, for the mutual covenants and other consideration described
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto covenant and
agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1 Definitions. As used herein, the following terms have the meanings set forth
below:

 

“AAA”: as defined in Section 14.3.

 

“Accounts Receivable”: all notes and accounts receivable of Seller attributable
to the Business.

 

“Accounts Payable”: the payables of Seller to trade accounts and other creditors
incurred in the ordinary course of the Business.

 

“Act”: the Communications Act of 1934, as amended.

 

“Adjustment Amount”: as defined in Section 3.3.

 

-1-



--------------------------------------------------------------------------------

“Affiliate”: with respect to any Person, any other Person directly or indirectly
controlling (including but not limited to all directors and officers of such
Person), controlled by, or under direct or indirect common control with such
Person.

 

“Agreement”: this Asset Purchase Agreement, as amended from time to time as
provided herein, and all exhibits, schedules and ancillary documents hereto,
except where the context clearly indicates otherwise.

 

“Antenna Structure Registration”: Registration issued by the Commission with
respect to certain antenna structures in accordance with Part 17 of the Rules
and Regulations.

 

“Assets”: as defined in Section 2.1.

 

“Assigned Contracts”: as defined in Section 2.3.

 

“Assumed Obligations”: as defined in Section 2.3.

 

“Binion”: refers to Glen Binion.

 

“Binion Purchase Agreement”: the Asset Purchase Agreement to be entered into on
the Closing Date between Buyer and Binion.

 

“Books and Records”: all books, records, books of account, files and data
(including customer and supplier lists), catalogs, brochures, sales literature,
promotional material, certificates and other documents used in or associated
with the conduct of the Business or the ownership of the Assets, except that the
Books and Records shall not include personnel records and files or any books,
records, files and other data of Seller which relate exclusively to (i)
organizational or governance proceedings of Seller, (ii) the Excluded Assets, or
(iii) excluded obligations or liabilities in Section 2.4 below.

 

“Business”: as defined in the Recitals to this Agreement; provided, however,
that such term shall in no event refer to (i) Seller’s wholesale radio business
with customers outside of a 100 mile radius of the main post office in Dallas,
Texas or (ii) Seller’s existing operations as a Nextel dealer.

 

“Business Day”: any day excluding Saturday, Sunday and any day on which banks in
Houston, Texas are authorized or required by law or other governmental action to
close.

 

“Buyer”: as defined in the preamble of this Agreement.

 

“Buyer Indemnitees”: as defined in Section 13.2.

 

“Cash Holdback”: as defined in Section 3.1.

 

“Cash Payment”: as defined in Section 3.1.

 

“Claim”: as defined in Section 13.3.

 

-2-



--------------------------------------------------------------------------------

“Closing”: as defined in Section 11.1.

 

“Closing Date”: as defined in Section 11.1.

 

“CMRS”: as defined in Section 11.4.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time, and the
regulations promulgated and rulings issued thereunder. Section references to the
Code are to the Code as in effect at the date of this Agreement and any
subsequent provisions of the Code amendatory thereof, supplemental thereto or
substituted therefor.

 

“Commission”: the Federal Communications Commission.

 

“Communications Sites”: All properties on which Seller leases or licenses tower,
ground, rooftop or other space for the operation of 450 MHz transmission
equipment.

 

“Confidentiality Agreement”: as defined in Section 14.13.

 

“Contract”: any written or oral contract, agreement or instrument relating to
the Business to which Seller is a party or is otherwise bound, including,
without limitation, supply contracts, customer agreements and accounts, any
mortgages, deeds of trust, notes or guarantees, pledges, liens, or conditional
sales agreements to which Seller is a party or by which any of its assets may be
bound, but excluding Leases.

 

“Damages”: as defined in Section 13.1.

 

“Dispute”: as defined in Section 14.3.

 

“Encumbrances”: liens, security interests, options, rights of first refusal,
easements, mortgages, charges, debentures, indentures, deeds of trust,
rights-of-way, restrictions, encroachments, licenses, Leases, Permits, security
agreements, or any other encumbrances and other restrictions or limitations on
the use or ownership of real or personal property or irregularities in title
thereto.

 

“Environmental Claim”: any and all administrative, regulatory, judicial or other
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violations, investigations or proceedings relating in any way to any
Environmental Law or any permit issued under any such Environmental Law
(cumulatively and for purposes of this definition, “Environmental Claims”),
including without limitation (i) any and all Environmental Claims by
Governmental Authorities for enforcement, penalties, cleanup, removal, remedial
or other actions or damages pursuant to any applicable Environmental Law, and
(ii) any and all Environmental Claims by any third party seeking damages,
enforcement, penalties, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to health, safety or the environment.

 

“Environmental Law”: any federal, state or local statute, law, rule, regulation,
ordinance, code, policy or rule of common law now in effect and in each case as
amended and any judicial

 

-3-



--------------------------------------------------------------------------------

or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to Hazardous
Materials, the environment or health relating to or arising from environmental
conditions, including without limitation the National Environmental Policy Act
of 1969 (NEPA), 42 U.S.C. §4321 et. seq.; Procedures Implementing NEPA, 47
C.F.R. §1.1307 et. seq.; Occupational Safety and Health Act, as amended, 29
U.S.C. § 651 et seq; the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended 42 U.S.C. § 9601 et seq.; the Hazardous
Materials Transportation Act, as amended, 49 U.S.C. § 5101 et seq.; the Resource
Conservation and Recovery Act, as amended, 42 U.S.C. § 6901 et seq.; the Federal
Water Pollution Control Act, as amended, 33 U.S.C. §1251 et seq.; the Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. §
7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.; the Oil
Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; and relevant state and local
laws.

 

“Excluded Assets”: as defined in Section 2.2.

 

“Excluded Liabilities”: as defined in Section 2.4.

 

“FCC Approvals”: as defined in Section 11.4.

 

“GAAP”: generally accepted accounting principles consistently applied (as such
term is used in the American Institute of Certified Public Accountants
Professional Standards).

 

“Governmental Authority”: means (a) any national, state, county, municipal or
other government, domestic or foreign, or any agency, board, bureau, commission,
court, department, or other instrumentality of any such government, or (b) any
person having the authority under any applicable government requirements to
assess and collect taxes for its own account.

 

“Hazardous Materials”: (i) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (ii) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“extremely hazardous wastes,” “restricted hazardous wastes,” “toxic substances,”
“toxic pollutants,” “contaminants,” “pollutants,” “regulated substances” or
words of similar import under any applicable Environmental Law.

 

“Intellectual Property”: domestic and foreign patents, patent applications,
registered and unregistered trademarks, service marks, trade names and logos,
registered and unregistered copyrights, computer programs and software, data
bases, trade secrets, methods, designs, processes, procedures, proprietary
information and any other intangible property used in or associated with the
conduct of the Business and the ownership of the Assets, including all of
Seller’s rights to any such property which is owned by and licensed from others
and any goodwill associated with any of the foregoing.

 

“Leases”: any and all written and oral contracts, agreements, and commitments
regarding the lease of real or personal property to which Seller is a party or
is otherwise bound that relate to or are used in the operation of the Business,
including, but not limited to, leases of towers and transmitter sites.

 

-4-



--------------------------------------------------------------------------------

“Material Adverse Effect”: a material adverse effect on the assets, liabilities,
business, condition (financial or otherwise), results of operations or prospects
of the applicable party.

 

“Noncompetition and Nonsolicitation Agreement”: the agreement relating to
Shareholder’s noncompetition with Buyer in the form of Exhibit “A” attached
hereto.

 

“Pending Applications”: any applications related to the Business filed with, but
not granted by, the Commission on behalf of Seller prior to the Closing Date.

 

“Permitted Encumbrances”: (i) Encumbrances consisting of easements, permits and
other restrictions or limitations on the use of real property or irregularities
in title thereto that do not materially detract from the value of, or materially
impair the use of, such property by Seller in the operation of the Business,
(ii) Encumbrances for current taxes, assessments or governmental charges or
levies on property not yet due and delinquent, (iii) Encumbrances created by
Buyer, and (iv) Encumbrances, if any, relating to the Assumed Obligations.

 

“Permits”: as defined in Section 2.1(j).

 

“Person”: any individual, partnership, joint venture, corporation, limited
liability company, trust, unincorporated organization, government or other
department or agency thereof or other entity.

 

“PMRS”: as defined in Section 11.4.

 

“Pre-Closing Period”: as defined in Section 5.12(a).

 

“Price Allocation”: as defined in Section 3.2.

 

“Provisional Lease Agreement”: as defined in Section 9.5.

 

“Provisional Management Agreement”: as defined in Section 9.5.

 

“Provisional Reseller Agreement”: as defined in Section 9.5.

 

“Purchase Price”: as defined in Section 3.1.

 

“Registration Rights Agreement”: as defined in Section 4.2.

 

“Regulated Permits”: as defined in Section 11.4.

 

“Releases”: as defined in Section 5.17.

 

“Reseller Agreements”: as defined in Section 2.1(x).

 

-5-



--------------------------------------------------------------------------------

“Returns”: as defined in Section 5.12(a).

 

“Rules and Regulations”: as defined in Section 5.10(b).

 

“Schedules”: The schedules of Seller, Buyer or both as appropriate in the
context and as referenced throughout this Agreement.

 

“Seller”: as defined in the preamble of this Agreement.

 

“Seller Indemnitees”: as defined in Section 13.1.

 

“Shareholder”: as defined in the preamble of this Agreement.

 

“Shareholder Noncompetition Payment”: as defined in Section 3.1.

 

“Stores”: the Seller’s leased store and warehouse facilities located in Fort
Worth, Texas and in Garland, Texas.

 

“Subsequent Permits”: any Permits related to the Business acquired by or granted
to Seller after the date of this Agreement but prior to the Closing Date.

 

“Tax”: any net income, alternative or add-on minimum tax, advance, corporation,
gross income, gross receipts, sales, use, ad valorem, franchise, profits,
license, value added, withholding, payroll, employment, excise, stamp or
occupation tax, governmental fee or other like assessment or charge of any kind
whatsoever, together with any interest or any penalty imposed by any
Governmental Authority with respect thereto, and any liability for such amounts
as a result either of being a member of an affiliated group or of a contractual
obligation to indemnify any other entity.

 

“TLL Shares”: as defined in Section 3.1.

 

“True-up Amount”: as defined in Section 3.3.

 

1.2 Other Terms. Other terms may be defined elsewhere in the text of this
Agreement and shall have the meaning indicated throughout this Agreement.

 

1.3 Other Definitional Provisions.

 

(a) The words “hereof,” “herein” and “hereunder,” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not
any particular provision of this Agreement.

 

(b) The terms defined in the singular shall have a comparable meaning when used
in the plural, and vice versa.

 

(c) The terms defined in the neuter or masculine gender shall include the
feminine, neuter and masculine genders, unless the context clearly indicates
otherwise.

 

-6-



--------------------------------------------------------------------------------

(d) Reference to the “best knowledge” of a Person or words of similar import
shall mean the actual or constructive best knowledge of such Person after
reasonable due diligence as to the facts and circumstances addressed.

 

(e) All references made herein to schedules and exhibits refer to the schedules
and exhibits attached hereto, which are incorporated into and made a part of
this Agreement by reference.

 

ARTICLE II

THE TRANSACTION

 

2.1 Purchase and Sale of Assets. Subject to the terms and conditions of this
Agreement, Buyer agrees to purchase from Seller, and Seller agrees to sell,
convey, transfer, assign and deliver, and cause to be sold, conveyed,
transferred, assigned and delivered, all of Seller’s rights, title and interest
in and to the following assets (the “Assets”) free and clear of all Encumbrances
except Permitted Encumbrances, to Buyer on the Closing Date (except with respect
to certain Permits which shall be conveyed in accordance with Section 11.4)
against the receipt by Seller of the Purchase Price:

 

(a) 450 MHz Equipment. all of Seller’s UHF LTR trunked 450 MHz repeaters,
combiners, testing equipment, antennas, dishes, generators, shelters, buildings,
cables and other equipment associated with or servicing such communications
equipment, including the equipment listed on Schedule 2.1(a);

 

(b) Paging Equipment. all of Seller’s paging equipment, including but not
limited to the paging equipment listed on Schedule 2.1(b);

 

(c) Inventory. all pagers, radios, antennas, accessories and other merchandise,
supplies, stock in trade and other such assets of Seller held for sale or lease
in the ordinary course of the Business or to be furnished under contracts of
service or held as work in process or to be used or consumed in the Business,
including but not limited to the inventory described on Schedule 2.1(c);

 

(d) Spare Parts and Supplies. All of Seller’s spare parts, supplies, specialty
tools and other items and equipment used or useful in the operation of the
Business;

 

(e) Intentionally Deleted.

 

(f) Leases. all of Seller’s rights, title and interest under the real property
leases, licenses and subleases listed on Schedule 2.1(f), including Seller’s
rights to occupy the portion of the Store located in Garland, Texas that has
historically been dedicated to the Business;

 

(g) Fixtures. all shelving, desks, displays and display cases, lighting,
built-in furniture and other fixtures owned by Seller, located at the Stores and
used or useful in connection with the Business;

 

-7-



--------------------------------------------------------------------------------

(h) Furniture. all furniture, movable or immovable, located at the Stores and
used or useful in connection with the Business;

 

(i) Store Equipment. all cash registers, computers and other equipment located
at the Stores and used or useful in connection with the Business, except as
otherwise specifically provided in Schedule 2.1(f);

 

(j) Permits. all licenses, permits, franchises, consents, approvals and
authorities granted to Seller by any Person and applicable to the Business,
including, but not limited to, all licenses and permits issued by the Commission
and the Federal Aviation Administration, including all Subsequent Permits and
Pending Applications (collectively, the “Permits”), all of such Permits,
together with associated frequencies (if applicable) are listed on Schedule
2.1(j);

 

(k) Customer Lists and Code Book. Seller’s current customer lists with respect
to the Business, such list of customers being attached hereto as Schedule
2.1(k), and all contact information associated with the customers on such lists,
including the Seller’s code books identifying the radio codes of Seller’s
customers;

 

(l) Customer Contracts. all of Seller’s rights, title and interest in and to the
customer contracts with respect to the Business (the “Customer Contracts”);

 

(m) Dealerships. Seller’s Kenwood, Motorola and Vertex dealership businesses,
including all of Seller’s rights under the Kenwood, Motorola and Vertex
dealership agreements, to the extent such agreements are assignable by Seller to
Buyer;

 

(n) Telephone Numbers. the telephone numbers listed on Schedule 2.1(n) attached
hereto and made a part hereof;

 

(o) Books and Records. all Books and Records;

 

(p) Goodwill. all goodwill and going concern value of the Business;

 

(q) Claims and Defenses. any rights of Seller pertaining to any counterclaims,
set-offs or defenses Seller may have with respect to any Assumed Obligations;

 

(r) Prepaid Items. all prepaid claims, prepaid taxes, prepaid insurance premiums
and other prepaid expense items of Seller related to the Business or the Assets,
including but not limited to those set forth on Schedule 2.1(r);

 

(s) Indemnities and Insurance. third-party indemnities, policies of insurance,
fidelity, surety or similar bonds and the coverages afforded thereby relating to
any of the other Assets;

 

(t) Accounts Receivable. all Accounts Receivable of the Business incurred in the
ordinary course of the Business through the Closing Date, which Accounts
receivable as of the date hereof, including the aging of such, are detailed on
Schedule 2.1(t) as of the date hereof;

 

-8-



--------------------------------------------------------------------------------

(u) Intellectual Property. all Intellectual Property listed on Schedule 2.1(u);

 

(v) Vehicles. the vehicles listed on Schedule 2.1(v); and

 

(w) Trade Names. the names “Delta Communications and Electronics,” “Delta
Communications,” any derivatives thereof and any other names used by Seller in
connection with the Business, but specifically excluding Seller’s corporate name
of “DCAE, Inc.” and the names “Delta Wireless” and “Delta Wireless Solutions”;

 

(x) Reseller and Inter-carrier Agreements. the reseller and inter-carrier
agreements listed on Schedule 2.1(x) (collectively, the “Reseller Agreements”);
and

 

(y) Additional Assets. any additional assets from time to time acquired for the
Business by Seller in the ordinary course of business prior to Closing Date,
including those assets identified on Schedule 2.1(y), except for such property
as may be used, sold, consumed or disposed of by Seller in the ordinary course
of business prior to the Closing Date and in compliance with the terms and
conditions of this Agreement.

 

2.2 Excluded Assets. The Assets shall not include any of the following (the
“Excluded Assets”):

 

(a) all cash on hand or on deposit and arising out of the operation of the
Business prior to the Closing Date;

 

(b) any assets (including inventory, receivables, payables and Seller’s
corporate name “DCAE, Inc.” and the names “Delta Wireless” and “Delta Wireless
Solutions”) related exclusively to the Seller’s business as a Nextel dealer;

 

(c) causes of action and third-party indemnities, policies of insurance,
fidelity, surety or similar bonds and the coverage afforded thereby other than
those relating to the Assets;

 

(d) tax refunds related to the Business or the Assets received or receivable by
Seller relating to taxes paid by Seller for all periods prior to Closing Date;

 

(e) Seller’s lease with respect to the Store located in Ft. Worth, Texas;

 

(f) Seller’s leases and contracts for telephone systems at the Store located in
Ft. Worth, Texas;

 

(g) minute books and governance documents of Seller; and

 

(h) all rights of Seller to any payments from Susan M. Estrada under Ms.
Estrada’s existing indebtedness to the company.

 

2.3 Assumption of Obligations. Upon the sale of the Assets by Seller, Buyer
shall assume and agree to pay, perform and discharge, in a timely manner and in
accordance with the terms thereof, from and after the Closing Date all of
Seller’s obligations with respect to the following (collectively, the “Assumed
Obligations”):

 

(a) the Permits, Customer Contracts, Reseller Agreements and Leases properly
transferred and assigned to Buyer hereunder in conformity with the provisions of
such Permits, Customer Contracts and Leases (collectively, the “Assigned
Contracts”);

 

-9-



--------------------------------------------------------------------------------

(b) the Accounts Payable of the Business incurred in the ordinary course of the
Business through the Closing Date, which Accounts Payable as of the date hereof
are listed on Schedule 2.3(b) attached hereto and made a part hereof; and

 

(c) the customer deposits and prepaid amounts existing on the Closing Date to
the extent such deposits were made pursuant to and remain outstanding under the
Assigned Contracts, which deposits and amounts as of the date hereof are set
forth on Schedule 2.3(c).

 

The assumption by Buyer of the Assumed Obligations shall not enlarge any rights
or remedies of any third parties under any contracts, agreements, instruments or
arrangements of any kind with Seller. Nothing herein shall prevent Buyer from
contesting in good faith any of the Assumed Obligations.

 

2.4 Excluded Obligations and Liabilities. It is expressly understood and agreed
that, except as specifically provided in Section 2.3, Buyer shall not be
obligated to pay, perform or discharge any debt, obligation, cost, expense or
liability of Seller, whether absolute or contingent, known or unknown (“Excluded
Liabilities”), including, but not limited to debts, obligations, costs, expenses
and liabilities:

 

(a) related to any of the Excluded Assets or to any employees of Seller,
including all severance, retirement, medical and other benefits payable to
employees or former employees of the Business or of Seller or to their
dependents or beneficiaries;

 

(b) for any Taxes owed by Seller, including without limitation, any foreign,
federal, state or local Tax (i) based on income or revenues of Seller, or any
state franchise tax or sales or use taxes of Seller, (ii) based on wages earned
by employees of Seller (as that term is defined under Section 3121 of the Code),
or (iii) based on the transfer of motor vehicles by reason of the existence or
operations of Seller prior to the Closing Date;

 

(c) for any losses, costs, damages, judgments, penalties, expenses, fines,
debts, liabilities and obligations of any nature whatsoever based upon or
arising (i) from any agreement, commitment, undertaking, law, rule, regulation,
order or other obligations, or (ii) out of any claims or actions against Seller
or Buyer, in either case arising out of events, facts, circumstances or
conditions existing on or occurring prior to the Closing Date, whether or not
filed or known to Seller prior to the Closing Date, unless such claims arise
from Buyer’s failure to perform an Assumed Obligation;

 

(d) for any of the liabilities or expenses of Seller incurred in the negotiation
of and carrying out of its obligations under this Agreement;

 

-10-



--------------------------------------------------------------------------------

(e) for liabilities and obligations of Seller to Buyer created by this
Agreement;

 

(f) for any product liability resulting from any product sold by Seller prior to
the Closing Date or any tort liability of Seller arising out of the Assets or
the Business not expressly assumed by Buyer hereunder;

 

(g) for any pre-Closing Date breach or violation of any of the Assigned
Contracts unless such breach or violation is specifically disclosed on Schedule
2.4(g) and assumed by Buyer;

 

(h) for any claims, costs, expenses or other liabilities related to (i) Seller’s
sales tax audit by the State of Texas or (b) the personal injury lawsuit filed
against Seller by Ms. Betty Funk; and

 

(i) for any regulatory user fees attributable to the Assets or the Business for
the period prior to the Closing Date and payable to the Commission.

 

Seller agrees to satisfy and discharge all the liabilities of Seller relating to
the Business and which are not assumed by Buyer pursuant to the terms of this
Agreement, whether known at the Closing or thereafter determined, and, pursuant
to Section 14.2 below, Seller agrees to indemnify and hold Buyer harmless with
respect thereto.

 

2.5 Nonassignable Contracts and Leases. If any Permits, Assigned Contracts or
Leases are not by their respective terms assignable, Seller agrees to use its
reasonable best efforts promptly to obtain, or cause to be obtained, prior to
the Closing Date, any written consents necessary to convey to Buyer the benefit
thereof. Buyer shall cooperate with Seller, in such manner as may be reasonably
requested, in connection therewith, including without limitation, active
participation in visits to and meetings, discussions and negotiations with all
Persons with the authority to grant or withhold consent. To the extent that any
such consents cannot be obtained, Seller and Buyer will use their reasonable
best efforts to take such actions as may be possible without violation or breach
of any such nonassignable Permits, Assigned Contracts or Leases to effectively
(i) grant Buyer the economic benefits of, and (ii) impose upon Buyer the
economic burdens of, such Permits, Assigned Contracts and Leases. Specifically,
Seller and Buyer acknowledge that Seller’s Motorola dealership agreement is not
assignable, and Seller agrees to cooperate with Buyer to obtain, effective on
the Closing Date, a cancellation of Seller’s Motorola dealership agreement and
the execution by Motorola of a substantially identical dealership agreement
directly with Buyer.

 

2.6 Telephone Rental Agreements. The Parties hereby agree to exercise their
respective best commercial efforts to effect the termination of the Seller’s
rental agreements with respect to the Seller’s telephone systems at the Stores.
In the event that the Parties are unable to effect such terminations within
sixty (60) days following the Closing Date, Seller shall remain obligated under
the telephone rental agreement with respect to the Store in Fort Worth, Texas
and Buyer shall assume and become obligated under the telephone rental agreement
with respect to the Store in Garland, Texas.

 

-11-



--------------------------------------------------------------------------------

ARTICLE III

PAYMENT OF PURCHASE PRICE

 

3.1 Amount; Delivery. In addition to Buyer’s assumption of the Assumed
Obligations, Buyer shall pay to Seller the consideration as follows (the
“Purchase Price”), subject to adjustment as provided in Section 3.3 hereof,
which Purchase Price shall be remitted by Buyer to Seller in the following
manner:

 

(a) $530,000 in cash (the “Cash Payment”) to Seller on the Closing Date,
$439,637.50 of which shall be paid by check or by wire transfer of immediately
available funds to an account of Seller as designated in writing by Seller to
Buyer not more than three (3) Business Days prior to the Closing Date and
$90,362.50 of which shall be paid by wire transfer to Wells Fargo Bank Texas,
N.A. for the payment and release of the security interests on the Assets held by
Wells Fargo Bank Texas, N.A., which release shall be filed of record no later
than three (3) Business Days following the Closing Date;

 

(b) $70,000 in cash (the “Shareholder Noncompetition Payment”) to Seller on the
Closing Date, constituting the consideration payable to Shareholder under the
Noncompetition and Nonsolicitation Agreement to which Shareholder is a party
which shall be paid by check or by wire transfer of immediately available funds
to an account of Seller as designated in writing by Seller to Buyer not more
than three (3) Business Days prior to the Closing Date;

 

(c) $50,000 in cash, subject to adjustment pursuant to Section 3.4 hereof, to be
delivered at the time specified in Section 3.4 (the “Cash Holdback”); and

 

(d) 640,000 shares of common stock of Buyer to Seller on February 15, 2005,
subject to the provisions in Article IV and subject to adjustment pursuant to
Section 3.3 (the “TLL Shares “), which TLL Shares Buyer and Seller agree have an
aggregate value of $640,000.

 

3.2 Price Allocation.

 

(a) Seller and Buyer agree to comply with all filing, notice and reporting
requirements described in Section 1060 of the Code and the Treasury Regulations
promulgated thereunder. Seller and Buyer mutually agree that, within ninety (90)
days following the Closing Date, an independent appraiser selected by Buyer
shall appraise the Assets purchased hereunder. Seller and Buyer mutually agree
that the purchase price shall be allocated as follows (the “Price Allocation”):

 

  (i) The aggregate appraised value of the Assets as determined by the appraiser
shall be allocated to assets;

 

  (ii) $70,000 to the Noncompetition and Nonsolicitation Agreement to be
executed by Shareholder; and

 

-12-



--------------------------------------------------------------------------------

  (iii) the remainder of the purchase price shall be allocated to goodwill.

 

Seller and Buyer agree to use their reasonable best efforts to reflect the Price
Allocation on the Form 8594 jointly completed and separately filed with their
respective income tax returns for the tax year in which the Closing occurs. The
parties further agree that they will report the federal, state, municipal,
foreign and local and other tax consequences of the purchase and sale hereunder
in a manner consistent with the Price Allocation, and that they will not take
any position inconsistent therewith.

 

3.3 Purchase Price Adjustment.

 

(a) Buyer shall have a period of six (6) months following the Closing Date to
determine whether the statements of Accounts Payable and Accounts Receivable
provided to Buyer as of the date hereof accurately reflect the Accounts Payable
and Accounts Receivable of the Business as of the Closing Date. If any
discrepancy exists, Buyer shall prepare and deliver to Seller a statement
detailing the amount by which the Accounts Receivable listed on Schedule 2.1(x)
less the Accounts Payable listed on Schedule 2.3(b), exceeds the Accounts
Receivable as of the Closing Date less the Accounts Payable as of the Closing
Date, (such excess amount being hereinafter referred to as the “True-up
Amount”). Buyer shall additionally prepare and deliver to Seller, together with
the statement of the True-up Amount, a statement of charges, expenses and losses
incurred by Buyer as a result of (i) the breach by Seller or Shareholder of any
representation or warranty hereunder, (ii) repair costs with respect to any
Assets due to conditions existing on the Closing Date, (iii) the existence of
any prepaid amounts by customers or other parties or (iv) the failure by Seller
to pay any amounts when due in the ordinary course of business consistent with
past practices (the aggregate of all such charges, reasonable expenses and
losses, together with the True-up Amount, is hereinafter referred to as the
“Adjustment Amount”). If and only if the Adjustment Amount exceeds $5,000, the
number of TLL Shares to be delivered to Seller on February 15, 2005 in
accordance with Section 3.1 above shall be reduced by a number of TLL Shares
determined by dividing the Adjustment Amount by 100; provided, however, that in
no event shall the number of TLL Shares be reduced to less than 540,000.

 

(b) Seller shall have a period of fifteen (15) days from receipt of Buyer’s
calculation of the Adjustment Amount to challenge such calculation in writing.
If Seller fails to challenge such calculation within such fifteen (15) day
period, the calculation shall be final and binding on Seller and Buyer. If
Seller challenges such calculation, and Seller and Buyer cannot agree on the
Adjustment Amount, the Adjustment Amount shall be determined by BDO Seidman,
such determination to be final and binding on Seller and Buyer. The purchase
price adjustment in this Section 3.3 is limited to 100,000 of the TLL Shares and
and in no event shall this purchase price adjustment be applied against any cash
payments made hereunder or against the remainder of the TLL Shares.

 

3.4 Cash Holdback. Buyer shall retain the Cash Holdback until such time as the
Permits identified on Schedule 5.10 are renewed or replaced to the reasonable
satisfaction of Buyer; provided that such time shall be no later than one (1)
year from the Closing Date. Buyer shall be entitled to offset against the Cash
Holdback the amount of all reasonable fees, expenses

 

-13-



--------------------------------------------------------------------------------

(including reasonable attorney’s fees) and other out-of-pocket expenses incurred
by Buyer in connection with Buyer’s efforts to renew or replace such Permits. On
the later to occur of (a) thirty (30) days following the date that the Permits
identified on Schedules 5.10 are renewed or replaced to Buyer’s satisfaction or
(b) the first (1st) anniversary of the Closing Date, Buyer shall deliver to
Seller (i) a statement of the fees, expenses (including attorney’s fees) and
other out-of-pocket expenses incurred by Buyer as described above and (ii) cash
in the amount of the Cash Holdback less the total amount of the fees, expenses
and other out-of-pocket expenses identified in such statement.

 

ARTICLE IV

TLL SHARES

 

4.1 Delivery of TLL Shares. (a) In accordance with Section 3.1(d) above, Buyer
shall deliver to Seller the TLL Shares on February 15, 2005, less any amount
deducted from such TLL Shares in accordance with Section 3.3. Such TLL Shares
shall not have been registered under the Securities Act of 1933 and shall bear
the following legend:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE SECURITIES LAWS (“ACTS”).
THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD OR OFFERED
FOR SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE ACTS OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.

 

4.2 Registration Rights. On the Closing Date, Buyer and Seller shall execute and
deliver a registration rights agreement in the form attached hereto as Exhibit B
(the “Registration Rights Agreement”) covering the TLL Shares.

 

4.3 Put Option.

 

(a) Seller shall have the option, by giving written notice to Buyer within
fifteen (15) days following the end of any of Buyer’s fiscal quarters ending
February 28, 2005, May 31, 2005, August 31, 2005 or November 30, 2005, to sell
to Buyer 25% of the TLL Shares then held by Seller for the price of $1.05 per
share, and upon Seller’s exercise of such option, Buyer shall be obligated to
buy such TLL Shares.

 

(b) Seller shall have the option, by giving written notice to Buyer within
fifteen (15) days following the end of any of Buyer’s fiscal quarters ending
February 28, 2006, May 31, 2006, August 31, 2006 or November 30, 2006, to sell
to Buyer 25% of the TLL Shares then held by Seller for the price of $1.10 per
share, and upon Seller’s exercise of such option, Buyer shall be obligated to
buy such TLL Shares.

 

(c) Seller shall have the option, by giving written notice to Buyer within
fifteen (15) days following the end of any of Buyer’s fiscal quarters ending
February 28, 2007,

 

-14-



--------------------------------------------------------------------------------

May 31, 2007, August 31, 2007 or November 30, 2007, to sell to Buyer 25% of the
TLL Shares then held by Seller for the price of $1.15 per share, and upon
Seller’s exercise of such option, Buyer shall be obligated to buy such TLL
Shares.

 

(d) In the event that Seller holds a number of TLL Shares less than or equal to
100,000 at any time when Seller is entitled to exercise its put options under
this Section 4.3, Seller shall (notwithstanding any percentage limitations in
paragraphs (a), (b) or (c) of this section) be entitled at such time to sell to
Buyer the entire remaining portion of such TLL Shares for the price applicable
to such time period.

 

(e) In no event shall Buyer be required to purchase or redeem any TLL Shares
under this Section 4.3 if such purchase or redemption would violate, constitute
a default under, constitute an impairment of capital under, or cause the
acceleration of indebtedness of the Buyer under (A) the certificate of
incorporation or bylaws of Buyer, (B) any provision of the General Corporation
Law of the State of Delaware, (C) the Securities Act or any other state or
federal securities laws, (D) the rules and regulations of AMEX or any other
securities exchange on which Buyer’s shares are traded or (E) any other
agreement or commitment to which Buyer is a party or under which any of its
assets are bound.

 

(f) Notwithstanding the foregoing, Seller (i) shall have no right to exercise
its put options pursuant to this Section 4.3 during any fiscal quarter of Buyer
in which Seller has disposed of any of the TLL Shares in the public market for
Buyer’s securities and (ii) shall not dispose of any of the TLL Shares in the
public market for Buyer’s securities during any fiscal quarter of Buyer in which
Seller has sold any TLL Shares to Buyer pursuant to this Section 4.3.

 

4.4 Call Option.

 

(a) Buyer shall have the option, by giving written notice to Seller within
fifteen (15) days following the end of any of Buyer’s fiscal quarters ending
February 28, 2005, May 31, 2005, August 31, 2005 or November 30, 2005, to
purchase from Seller all or any portion of the TLL Shares then held by Seller
for the price of $1.05 per share, and upon Buyer’s exercise of such option,
Seller shall be obligated to sell such TLL Shares.

 

(b) Buyer shall have the option, by giving written notice to Seller within
fifteen (15) days following the end of any of Buyer’s fiscal quarters ending
February 28, 2006, May 31, 2006, August 31, 2006 or November 30, 2006, to
purchase from Seller all or any portion of the TLL Shares then held by Seller
for the price of $1.10 per share, and upon Buyer’s exercise of such option,
Seller shall be obligated to sell such TLL Shares.

 

(c) Buyer shall have the option, by giving written notice to Seller within
fifteen (15) days following the end of any of Buyer’s fiscal quarters ending
February 28, 2007, May 31, 2007, August 31, 2007 or November 30, 2007, to
purchase from Seller all or any portion of the TLL Shares then held by Seller
for the price of $1.15 per share, and upon Buyer’s exercise of such option,
Seller shall be obligated to sell such TLL Shares.

 

-15-



--------------------------------------------------------------------------------

(d) Nothing in this Section 4.4 shall be deemed to prohibit Seller from selling,
assigning or transferring all or any portion of the TLL Shares held by Seller.
At such time as the TLL Shares become registered under the applicable federal
and state securities laws, Seller shall not be restricted from selling,
assigning or transferring all or any portion of the TLL Shares to a third party;
provided, however, that Seller may not so sell, assign or transfer any TLL
Shares at any time following Buyer’s exercise of its call option under this
Section 4.4 but prior to the consummation of the sale pursuant to such exercise.

 

4.5 Closing of Put/Call Sales. In each event in which Seller exercises its put
option under Section 4.3 above, and in each event in which Buyer exercises its
call option under Section 4.4 above, the notice of such exercise shall specify a
closing date with respect to the exercise of such option, which closing date
shall not be sooner than ten (10) business days from the date of such notice nor
later than sixty (60) days from the date of such notice.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF SELLER AND SHAREHOLDER

 

Seller and Shareholder hereby represent and warrant to Buyer as follows:

 

5.1 Existence and Good Standing. Seller is a corporation duly organized and
validly existing under the laws of the State of Texas. Seller has the power and
authority to own, lease and operate its property and to carry on its business as
now being conducted and to own or lease the assets owned or leased by it. Seller
is duly qualified or licensed to do business in each jurisdiction in which the
character or location of the properties owned or leased by Seller or the nature
of the businesses conducted by Seller make such qualification necessary.

 

5.2 Authorization and Validity of Agreement. Seller has full corporate power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder, and to consummate the transactions contemplated hereby. The
execution, delivery and performance of this Agreement by Seller and the
consummation of the transactions contemplated hereby, have been duly authorized
and approved by the board of directors of Seller and, if so required, the sole
shareholder of Seller, and no other action on the part of Seller is necessary to
authorize the execution, delivery and performance of this Agreement by Seller
and the consummation of the transactions contemplated hereby. This Agreement has
been duly executed and delivered by Seller and represents the valid and binding
obligations of Seller enforceable against Seller in accordance with its terms,
except to the extent that such enforceability may be subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
the enforcement of creditors’ rights generally and by general equitable
principles.

 

5.3 Consents and Approvals; No Violations. The execution, delivery and
performance of this Agreement by Seller and the consummation by Seller of the
transactions contemplated hereby will not, with or without the giving of notice
or the lapse of time or both: (a) violate, conflict with, or result in a breach
or default under any provision of the articles of incorporation or bylaws of
Seller; (b) violate any statute, ordinance, rule, regulation, order, judgment or
decree of any Governmental Authority applicable to Seller or by which any of its
properties or assets may be bound; (c) require any filing by Seller with, or
require Seller to

 

-16-



--------------------------------------------------------------------------------

obtain any Permit of, or require Seller to give any notice to, any Governmental
Authority other than as set forth on Schedule 5.3; or (d) other than as set
forth on Schedule 5.3, result in a violation or breach by Seller of, conflict
with, constitute (with or without due notice or lapse of time or both) a default
by Seller, or give rise to any right of termination, cancellation, payment or
acceleration, under or result in the creation of any Encumbrance upon any of the
Assets under any of the terms, conditions, or provisions of any note, bond,
mortgage, indenture, Permit, Contract, Lease or other instrument or obligation
to which Seller is a party, or by which it or any of the Assets may be bound.

 

5.4 Receivables. Schedule 2.1(t) lists all Accounts Receivable of Seller with
respect to the Business as of the date hereof. Schedule 2.1(t) specifically
indicates all such Accounts Receivable from any Affiliate of Seller. All such
Accounts Receivable are, and all Accounts Receivable at the Closing Date will
be, (i) bona fide claims against debtors for sales, services performed or other
charges, (ii) to the best knowledge of Seller, subject to no defenses, set-offs
or counterclaims and (iii) collectible subject to Seller’s normal reserve for
bad debts as reflected in the Unaudited Financial Statements.

 

5.5 Payables. Schedules 2.3(b) lists all Accounts Payable of Seller with respect
to the Business as of the date hereof. Such schedule of Accounts Payable is of
the date hereof, and shall be as of the Closing Date, true, complete and correct
in all respects. Seller is, and of the Closing Date shall be, current in payment
with respect to all such Accounts Payable.

 

5.6 Warranty Claims. Except as set forth on Schedule 5.6 attached hereto, as of
the date hereof, there are no warranty claims relating to products at any time
sold or services at any time performed by Seller pending or, to the best
knowledge of Seller, threatened.

 

5.7 Title to Properties; Encumbrances; Condition and Sufficiency of Assets.
Except as set forth on Schedule 5.7 Seller owns outright, and has, and shall at
the Closing have, full legal and beneficial title to all of the Assets, in each
case subject to no Encumbrances except for Permitted Encumbrances. Except as set
forth on Schedule 5.7, each Asset is in good operating condition and repair,
subject to ordinary wear and tear and has been properly maintained in accordance
with the manufacturers’ specifications, and each Asset is in compliance with all
applicable federal and state laws and regulations. The Assets consist of all of
the assets used or useful in connection with the Business and no other assets
other than the Assets are required to operate the Business as presently
conducted, including but not limited to the operation and maintenance of
Seller’s 450 MHz system. The Inventory consists of items of a quality and
quantity usable or saleable in the regular course of business of Seller.

 

5.8 Real Property Leases. Schedule 2.1(f) contains an accurate and complete list
of all Leases to which Seller is a party (as lessee or lessor) and which are
associated with the Business. Each real property lease set forth on Schedule
2.1(f) is, to the best knowledge of Seller, in full force and effect; there is
no existing default under any of such Leases on the part of Seller or, to the
best of Seller’s knowledge, any other party thereto.

 

5.9 Contracts and Commitments. Schedule 5.9 contains an accurate and complete
list of all Contracts to which Seller is a party and which are to be included in
the Assets. Each

 

-17-



--------------------------------------------------------------------------------

Contract set forth on Schedule 5.9 is in full force and effect; there is no
existing default under any of such Contracts on the part of Seller, or, to the
best of Seller’s knowledge, any other party thereto. Except as set forth on
Schedule 5.9:

 

(a) Seller is not a party to or bound by any loan, credit or similar agreement
or any indenture, trust agreement or other instrument relating to any issue of
bonds, debentures, notes or other evidences of indebtedness or creating any
Encumbrance on any of the Assets;

 

(b) There are no bonus, pension, profit sharing, retirement, stock option, stock
purchase, deferred compensation, hospitalization or insurance plans, or vacation
or severance pay plans, or any other plans or arrangements providing benefits to
officers, agents or employees of Seller;

 

(c) Seller does not have nor is Seller currently negotiating any collective
bargaining agreement with any labor union or association or any employment
contract or other binding agreement relating to the employment of any of its
employees;

 

(d) Seller is not a party to any joint venture agreement or other agreement
involving the sharing of profits relating to the Business and/or the Assets;

 

(e) Seller is not a party to any (i) contracts or commitments for capital
expenditures outside the ordinary course of business or involving obligations on
the part of Seller in amounts inconsistent with those incurred by Seller in the
ordinary course of business in accordance with Seller’s prior operation of the
Business, (ii) Lease under which personal property is leased to or from Seller
in connection with the Business, (iii) continuing contract for the future
purchase of Inventory or other materials, supplies, machinery or equipment in
excess of the requirements of the Business conducted in the ordinary course,
consistent with the historical operation of the Business, (iv) other contract or
agreement which involves an obligation on the part of Seller, either
individually or in the aggregate, in excess of amounts previously incurred by
Seller in the ordinary course of business or, (v) contract not made in the
ordinary course of business;

 

(f) Seller is not party to any Contract limiting the freedom of Seller or any of
its employees to engage in any line of business or to compete with any Person,
and to the knowledge of Seller, no employee of Seller is subject to any such
restrictions;

 

(g) Seller is not a party to any Contract in connection with the Business which
involves aggregate expenditures of $5,000 or more and is not cancelable without
penalty within thirty (30) days, except for those yellow page agreements and
telephone service contracts specifically identified as “Contracts above $5,000”
on Schedule 5.9;

 

(h) There are no persons holding powers of attorney from, or otherwise
authorized to act on behalf of Seller with respect to the Business or the Assets
except for its respective officers and other management personnel regularly
performing their business functions; and

 

-18-



--------------------------------------------------------------------------------

(i) Seller is current with respect to all payments due under the Contracts.

 

Except as specifically identified on Schedule 5.9, Seller has no knowledge that
any Contract, Lease, or other obligation to which Seller is a party,
individually or in the aggregate: (i) will result in a material loss to the
Buyer after the Closing Date; (ii) cannot readily be performed or fulfilled on
time without undue or unusual expenditure of money or effort by the Buyer after
the Closing Date, or (iii) is not in full force and effect and there exists a
default or event of default or event, occurrence, condition or act which, with
the giving of notice, the lapse of time or the happening of any other event or
condition, would become a default or event of default thereunder. A true copy of
each written Contract and Lease as well as all other documents evidencing any
commitment of Seller required to be set forth on any Schedule hereto has been or
will be delivered to Buyer by Seller no later than five (5) days after execution
of this Agreement. Also set forth on Schedule 5.9 is a list of all proposals,
except proposals made by Seller’s sales people in the ordinary course of
business, submitted by Seller to any third party that, if accepted by such third
party, would require disclosure on Schedule 5.9.

 

5.10 Permits.

 

(a) All Permits required in connection with the use, operation or ownership of
the Assets and the conduct of the Business as currently conducted are listed on
Schedule 2.1(j). To the best knowledge of Seller, the Permits issued to Seller
by the Commission can be transferred to Buyer or a subsidiary corporation of
Buyer as part of the consummation of the transactions contemplated by this
Agreement. No event has occurred or fact exists with respect to the Permits
which allows or, after notice or lapse of time or both would permit, revocation
or termination of any of the Permits or would result in any other impairment of
the rights of the holder of any of the Permits or which might limit the
operation of Seller’s Business as it is now conducted. Seller has performed all
of its respective obligations under such Permits. The Commission’s action
granting the Permits, together with all underlying construction permits, have
not been reversed, stayed, enjoined, annulled, or suspended, and there is not
pending or, to the knowledge of Seller, threatened, any application, petition,
objection, or other pleading with the Commission or other governmental entity
which challenges or questions the validity of or any rights of the holder under
any Permit.

 

(b) Except as set forth on Schedule 5.10, all Permits are in full force and
effect and the facilities associated with such Permits have been constructed
within the time frame provided by the rules and regulations promulgated by the
Commission pursuant to the Act (the “Rules and Regulations”) and where required,
Seller has filed appropriate construction notifications with the Commission.

 

5.11 Litigation. Except as set forth on Schedule 5.11, there is no action, suit,
proceeding at law or in equity, arbitration or administrative or other
proceeding by or before (or any investigation by) any Governmental Authority,
pending, or, to the best knowledge of Seller, threatened, against or affecting
the properties or rights of Seller, and Seller does not know of any valid basis
for any such action, proceeding or investigation. There are no such suits,
actions, claims, proceedings or investigations pending or to the best knowledge
of Seller, threatened, seeking to prevent or challenge the transactions
contemplated by this Agreement. Without

 

-19-



--------------------------------------------------------------------------------

exception as to materiality or otherwise, Schedule 5.11 lists all claims, if
any, filed with the Commission with respect to Seller and/or the operation of
the Business since October 15, 1993. A decision adverse to Seller with respect
to any of the matters listed on Schedule 5.11, or with respect to all or any
combination thereof, would not result in a Material Adverse Effect with respect
to Seller.

 

5.12 Taxes.

 

(a) All returns and reports for Taxes for all taxable years or periods that end
on or before the Closing Date and, with respect to any taxable year or period
beginning before and ending after the Closing Date the portion of such taxable
year or period ending on and including the Closing Date (the “Pre-Closing
Period”), which are required to be filed by or with respect to Seller
(collectively, the “Returns”) have been or will be filed when due in a timely
fashion and such Returns as filed are or will be accurate in all material
respects.

 

(b) There are no agreements for the extension or waiver of the time for
assessment of any Taxes relating to Seller for any Pre-Closing Period and Seller
has not been requested to enter into any such agreement or waiver.

 

(c) All Taxes relating to Seller which Seller is required by law to withhold or
collect have been duly withheld or collected, and have been timely paid over to
the proper authorities to the extent due and payable.

 

(d) Seller is not now nor has it ever been a party to any Tax allocation or
sharing agreement that could result in any liability to Buyer.

 

5.13 Insurance. In the judgment of Seller, Seller’s insurance policies covering
the Business, with respect to their amounts and types of coverage, are adequate
to insure against risks to which Seller and its property and assets are normally
exposed in the operation of the Business, subject to customary deductibles and
policy limits.

 

5.14 Intellectual Property. Schedule 2.1(u) sets forth all Intellectual Property
owned by Seller. The operation of the Business requires no rights to any
Intellectual Property other than rights under the Intellectual Property listed
on Schedule 2.1(u) and rights granted to Seller pursuant to agreements listed on
Schedule 2.1(u). No litigation is pending or, to the best knowledge of Seller,
threatened wherein Seller is accused of infringing or otherwise violating the
intellectual property rights of another, or of breaching a contract conveying
intellectual property rights.

 

5.15 Compliance with Laws. Seller is in compliance with all applicable laws,
regulations, orders, judgments and decrees applicable to the Business.

 

5.16 Employment Relations. Seller is not engaged in any unfair labor practice
and to its knowledge has a good relationship with its employees.

 

5.17 Environmental Laws and Regulations. Except as set forth on Schedule 5.17,

 

-20-



--------------------------------------------------------------------------------

(a) Seller or its authorized agents or independent contractors (including
suppliers) have not generated on, used on, treated or stored on, transported to
or from or arranged for transportation to or from, the real property owned or
leased by Seller or any property adjoining such real property any Hazardous
Materials,

 

(b) Hazardous Materials have not been disposed, discharged, injected, spilled,
leaked, leached, dumped, emitted, escaped, emptied, allowed to seep, placed and
the like, into or upon any land or water or air, or otherwise allowed to enter
into the environment (collectively, “Releases”) by Seller, its authorized agents
or independent contractors (including suppliers) on such real property or by
Seller or its agents on any other property,

 

(c) Seller is and has been in compliance with all applicable Environmental Laws,
possesses all Permits required thereunder and is in compliance with all Permits
issued thereunder with respect to such real property and to Seller’s operations
conducted thereon,

 

(d) there are no pending or, to the best knowledge of Seller, threatened
Environmental Claims against Seller with respect to such real property,

 

(e) there are no facts or present or past circumstances, conditions or
occurrences on such real property known to Seller that reasonably could be
anticipated (i) to form the basis of an Environmental Claim against Seller or
any owner, operator or lessee of such real property, or (ii) to cause such real
property to be subject to any restrictions on the ownership, occupancy use or
transferability of such real property under any Environmental Law,

 

(f) there are not now and to the best knowledge of Seller, there never have been
any underground storage tanks located on such real property, and

 

(g) Seller has not in the ordinary course of business transported, treated,
disposed of or stored Hazardous Materials.

 

5.18 Customers. Schedule 2.1(j) contains a true, complete and correct list of
all customers of the Business. To the knowledge of Seller and Shareholder, each
of the customers identified on such schedule (each of which are on a
month-to-month basis) are content and intend to continue their relationship with
the Business following the Closing Date. Neither Seller nor Shareholder have any
reason to believe that any of such customers intend to cancel their relationship
with the Business following the Closing Date.

 

5.19 Solvency. Seller is not entering into this Agreement with actual intent to
hinder, delay or defraud creditors. Immediately prior to and immediately
subsequent to the Closing Date:

 

(a) the present fair salable value of the assets of Seller (on a going concern
basis) will exceed the liability of Seller for its debts (including its
contingent obligations);

 

(b) Seller has not incurred, nor does it intend to or believe that it will
incur, debts (including contingent obligations) beyond its ability to pay such
debts as such debts mature

 

-21-



--------------------------------------------------------------------------------

(taking into account the timing and amounts of cash to be received from any
source, and of amounts to be payable on or in respect of debts); and the amount
of cash available to Seller after taking into account all other anticipated uses
of funds is anticipated to be sufficient to pay all such amounts on or in
respect of debts, when such amounts are required to be paid; and

 

(c) Seller will have sufficient capital with which to conduct its business, and
the property of Seller does not constitute unreasonably small capital with which
to conduct its business.

 

For purposes of this Section 5.19, “debt” means any liability or a (i) right to
payment whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable secured, or unsecured; or (ii) right to an equitable remedy for
breach of performance if such breach gives rise to a payment, whether or not
such a right to an equitable remedy is reduced to judgment, fixed, contingent,
matured, unmatured, disputed, undisputed, secured, or unsecured.

 

5.20 Disclosure. No representation or warranty by Seller contained in this
Agreement, nor any statement or certificate furnished or to be furnished by
Seller to Buyer or its representatives in connection herewith or pursuant
hereto, contains or will contain any untrue statement of a material fact, or
omits or will omit to state any material fact required to make the statements
herein or therein contained not misleading or necessary in order to provide a
prospective purchaser of the Business with adequate information as to Seller and
its condition (financial and otherwise), properties, assets, liabilities,
business and prospects, and Seller has disclosed to Buyer in writing all
material adverse facts known to Seller relating to the same. The representations
and warranties contained in this Article IV or elsewhere in this Agreement or
any document delivered pursuant hereto shall not be affected or deemed waived by
reason of the fact that Buyer and/or its representatives knew or should have
known that any such representation or warranty is or might be inaccurate in any
respect.

 

5.21 Government Contracts. Except as set forth on Schedule 5.21, Seller does
not:

 

(a) have any Contracts with any agency of the Government of the United States
involving any information, technology or data which is classified under
Executive Order 12356 of April 2, 1982; or

 

(b) have any products or services (including research and development) with
respect to which Seller (i) is a supplier, directly or indirectly, to any of the
military services of the United States or the Department of Defense, other than
the United States Coast Guard, except the supply to individuals of such military
in their individual capacity, or (ii) has technology which has or could have
military applications.

 

5.22 Undisclosed Liabilities. The Seller has no liabilities or obligations,
whether accrued, absolute, contingent or otherwise, which are material to the
Business or the Assets taken as a whole, except (i) liabilities or obligations
disclosed on Schedule 5.22 and in the other Schedules hereto and (ii)
liabilities or obligations disclosed in this Agreement.

 

-22-



--------------------------------------------------------------------------------

5.23 Restrictions on Business Activities. Except for this Agreement or as set
forth in Schedule 5.23, to the knowledge of Seller and Shareholder, there is no
agreement, judgment, injunction, order or decree binding upon Seller which has
or could reasonably be expected to have the effect of prohibiting or impairing
any business practice of the Business, acquisition of property by Seller for the
Business, or the conduct of business as currently conducted or as proposed to be
conducted by the Business.

 

5.24 Copies of Documents. Seller has made available for inspection and copying
by Buyer and its advisers, true, complete and correct copies of all documents
referred to in this Article IV or in any Schedule attached hereto. The Books and
Records to be delivered at Closing are true, complete and correct.

 

5.25 No Subsidiaries. Seller has no subsidiaries.

 

5.26 Broker’s or Finder’s Fees. Other than Glen Binion, who is to receive only
such consideration as is identified in the Binion Purchase Agreement, no Person
acting on behalf of Seller is, or will be, entitled to any fee, commission or
broker’s or finder’s fees in connection with this Agreement or any of the
transactions contemplated hereby.

 

5.27 Investment Representation.

 

(a) Seller acknowledges that the TLL Shares constitute securities under the
Securities Act of 1933, as amended, and the applicable state securities laws and
that Buyer is relying on Seller’s representations contained in this Section 5.27
in effecting the issuance of the TLL Shares. Seller further acknowledges that
the TLL Shares are being issued to Seller under an exemption from registration
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) in reliance upon the representations and warranties of Seller
contained in this Agreement and the restrictions on transfer provided for
herein.

 

(b) Seller is an “accredited investor” as such term is defined under Regulation
D promulgated under the Securities Act and has such knowledge and experience in
financial and business matters that Seller is capable of evaluating the merits
and risks of its acquisition of the TLL Shares.

 

(c) Seller has had access to and an opportunity to inspect all relevant
information relating to Buyer, including Buyer’s public filings, sufficient to
enable Seller to evaluate the merits and risks of its acquisition of the TLL
Shares. Seller hereby acknowledges that it has been given reasonable opportunity
to meet with officers of the Buyer for the purpose of asking questions of such
officers concerning the business and operations of the Buyer and all such
questions have been answered to its satisfaction. Seller has also been given an
opportunity to obtain any additional relevant information to the extent
reasonably available to Buyer.

 

(d) Seller has (i) the financial ability to bear the economic risk of its
investment in the TLL Shares, including a possible loss of the entire amount of
such investment, (ii) adequate means for providing for its current and future
needs and contingencies notwithstanding (1) its investment in the TLL Shares,
(2) the unavailability of any tax, financial

 

-23-



--------------------------------------------------------------------------------

or other benefits from its investment in or ownership of the TLL Shares or (3)
the complete loss of its entire investment in the TLL Shares and (iii) no need
for liquidity with respect to its investment in the TLL Shares.

 

(e) Seller has been informed and understands that: (i) the TLL Shares have not
been registered under the Securities Act of 1933 or under applicable state
securities laws and may only be sold, encumbered or otherwise transferred by
Seller in a transaction that complies with applicable federal and state
securities laws and (ii) with the exception of Buyer’s obligations under the
Registration Rights Agreement, Buyer will not be under any obligation to assist
Seller in obtaining an exemption from registration under applicable federal and
state securities laws in the event of any proposed re-sale or other transfer by
Seller of any of the TLL Shares.

 

(f) The TLL Shares are being acquired for investment for Seller’s own account,
not as nominee or agent, and not with a view to the resale or distribution of
any part thereof, and Seller has no present intention of selling or otherwise
distributing the same. Seller understands that the TLL Shares are “restricted
securities” under the federal securities laws inasmuch as they are being
acquired from the Buyer in a transaction not involving a public offering and
that under such laws and applicable regulations such securities may be resold
without registration under the Securities Act only in certain limited
circumstances. Seller understands that it cannot make any disposition of all or
any portion of the TLL Shares unless there is then in effect a registration
statement under the Securities Act covering such proposed distribution and such
distribution is made in accord with such registration statement, or Seller shall
have notified the Buyer of the proposed disposition, shall have furnished the
Buyer with the statement of the circumstances surrounding the proposed
disposition, and shall have furnished the Buyer with an opinion of counsel,
reasonably satisfactory to the Buyer, that such disposition will not require
registration of such TLL Shares under the Securities Act. Seller understands
that the certificates for the TLL Shares shall bear appropriate restrictive
legends.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Seller as follows:

 

6.1 Existence and Good Standing of Buyer; Power and Authority. Buyer is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. Buyer has full corporate power and authority to make,
execute, deliver and perform this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby. This Agreement
has been duly authorized and approved by all required corporate governance
action of Buyer. This Agreement has been duly executed and delivered by Buyer
and is the valid and binding obligations of Buyer enforceable against Buyer in
accordance with its terms, except to the extent that enforceability may be
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles.

 

6.2 No Violations. The execution, delivery and performance of this Agreement by
Buyer and the consummation by Buyer of the transactions contemplated hereby will
not, with or

 

-24-



--------------------------------------------------------------------------------

without the giving of notice or the lapse of time or both, (a) violate, conflict
with, or result in a breach or default under any provision of the charter or
bylaws of Buyer; (b) violate any statute, ordinance, rule, regulation, order,
judgment or decree of any Governmental Authority applicable to Buyer or by which
any of its properties or assets may be bound; (c) require any filing by Buyer
with, or require Buyer to obtain any permit, consent or approval of, or require
Buyer to give any notice to, any Governmental Authority or any third party other
than the Commission; or (d) result in a violation or breach by Buyer of,
conflict with, constitute (with or without due notice or lapse of time or both)
a default by Buyer (or give rise to any right of termination, cancellation,
payment or acceleration) under, or result in the creation of any Encumbrance
upon any of the properties or assets of Buyer pursuant to, any of the terms,
conditions or provision of any note, bond, mortgage, indenture, permit,
contract, lease or other instrument or obligation to which Buyer is a party, or
by which it or any of its properties or assets may be bound.

 

6.3 Broker’s or Finder’s Fees. No Person acting on behalf of Buyer is, or will
be, entitled to any fee, commission or broker’s or finder’s fee in connection
with this Agreement or any of the transactions contemplated hereby.

 

ARTICLE VII

CONDITIONS TO SELLER’S OBLIGATIONS

 

The obligations of Seller under this Agreement to sell, or cause to be sold, the
Assets and to consummate the other transactions contemplated hereby shall be
subject to the satisfaction (or waiver by Seller) on or prior to the Closing
Date of all of the following conditions:

 

7.1 Truth of Representations and Warranties. The representations and warranties
of Buyer contained in this Agreement shall be true and correct in all material
respects on and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of the Closing Date, and
Buyer shall have delivered to Seller on the Closing Date a certificate of an
authorized officer of Buyer, dated the Closing Date, to such effect.

 

7.2 Performance of Agreements. Each and all of the agreements and covenants of
Buyer to be performed on or before the Closing Date pursuant to the terms
hereof, including all deliveries and obligations at Closing, shall have been
duly performed in all material respects, and Buyer shall have delivered to
Seller a certificate of an authorized officer of Buyer, dated the Closing Date,
to such effect and evidencing the incumbency of all officers executing any
documents in connection with the Closing.

 

7.3 No Litigation Threatened. No action or proceedings shall have been
instituted before any Governmental Authority to restrain or prohibit any of the
transactions contemplated hereby, and Buyer shall have delivered to Seller a
certificate of an authorized officer of Buyer, dated the Closing Date, to such
effect to the best knowledge of such officer.

 

7.4 Proceedings. All proceedings to be taken in connection with the transactions
contemplated by this Agreement and all documents incident thereto shall be
reasonably satisfactory in form and substance to Seller and its counsel, and
Seller shall have received copies of all such documents and other evidence as
its or its counsel may reasonably request in order to establish the consummation
of such transactions and the taking of all proceedings in connection therewith.

 

-25-



--------------------------------------------------------------------------------

ARTICLE VIII

CONDITIONS TO BUYER’S OBLIGATIONS

 

The obligations of Buyer under this Agreement to purchase the Assets and to
consummate the other transactions contemplated hereby shall be subject to the
satisfaction (or waiver by Buyer) on or prior to the Closing Date of all of the
following conditions:

 

8.1 Truth of Representations and Warranties. The representations and warranties
of Seller and Shareholder contained herein shall be true and correct in all
material respects on and as of the Closing Date with the same effect as though
such representations and warranties had been made on and as of the Closing Date,
and Seller shall have delivered to Buyer on the Closing Date a certificate of an
authorized representative of Seller, dated the Closing Date, to such effect.

 

8.2 Performance of Agreements. Each and all of the agreements and covenants of
Seller and Shareholder to be performed on or before the Closing Date pursuant to
the terms hereof, including all deliveries and obligations at Closing, shall
have been duly performed in all material respects, and Seller shall have
delivered to Buyer a certificate of an authorized representative of Seller,
dated the Closing Date, to such effect and evidencing the incumbency of all
officers executing any documents in connection with the Closing.

 

8.3 No Litigation Threatened. No action or proceedings shall have been
instituted before any Governmental Authority to restrain or prohibit any of the
transactions contemplated hereby, and Seller shall have delivered to Buyer a
certificate of an authorized representative of Seller, dated the Closing Date,
to such effect to the best knowledge of such officer.

 

8.4 Consents. Each of the consents referred to on Schedule 5.3 attached hereto
shall have been obtained.

 

8.5 Proceedings. All proceedings to be taken in connection with the transactions
contemplated by this Agreement and all documents incident thereto shall be
reasonably satisfactory in form and substance to Buyer and its counsel, and
Buyer shall have received copies of all such documents and other evidence as it
or its counsel may reasonably request in order to establish the consummation of
such transactions and the taking of all proceedings in connection therewith.

 

8.6 Board Approval. This Agreement and the transactions contemplated hereby
shall have been approved by the board of directors of the Buyer.

 

8.7 Binion Agreements. Binion shall execute and deliver to the Buyer the Binion
Purchase Agreement and the noncompetition and nonsolicitation agreement attached
thereto as “Exhibit A.”

 

-26-



--------------------------------------------------------------------------------

ARTICLE IX

COVENANTS OF SELLER AND SHAREHOLDER

 

Seller and Shareholder hereby covenant and agree with Buyer as follows:

 

9.1 Cooperation by Seller and Shareholder. Seller and Shareholder shall use
their reasonable best efforts to cooperate with Buyer to secure all necessary
consents, approvals (including FCC Approvals), authorizations, exemptions and
waivers from third parties as shall be required in order to enable Seller to
effect the transactions contemplated hereby, and Seller shall otherwise use its
reasonable best efforts to cause the consummation of such transactions in
accordance with the terms and conditions hereof and to cause all conditions
contained in this Agreement over which it has control to be satisfied. Seller
further agrees to deliver to Buyer prompt written notice of any event or
condition known to or discovered by Seller, which if it existed on the date of
this Agreement or on the Closing Date, would result in any of the
representations and warranties of Seller contained herein being untrue in any
material respect. In addition, Seller and Shareholder shall cooperate with Buyer
and shall use their reasonable best efforts to assist Buyer in obtaining the
proper renewal or replacement of the Permits identified on Schedule 5.10.

 

9.2 Notice of Breaches. Seller shall deliver to Buyer prompt written notice of
any event or condition actually known to or discovered by Seller, which, if it
existed on the date of this Agreement or on the Closing Date, would result in
any of the representations and warranties of Seller contained herein being
untrue in any material respect. Upon the discovery and subsequent notice of such
an event or condition, Buyer and Seller shall be entitled to the rights and
remedies set forth in Section 12.1.

 

9.3 Conduct of Business. Except as Buyer may otherwise consent to in writing,
between the date hereof and the Closing Date, Seller and Shareholder shall, (a)
conduct the Business only in the ordinary course, (b) use their reasonable
efforts to keep available the services of its employees and maintain its current
relationships with licensors, suppliers, lessors, distributors, customers,
clients and others, (c) maintain, consistent with past practice and good
business judgment, all of the Assets in customary repair, order and condition,
ordinary wear and tear excepted, and insurance upon all of the Assets used in
the conduct of the Business in such amounts and of such kinds comparable to that
in effect on the date hereof, to the extent available at current premiums, and
(d) maintain the Books and Records in the usual, regular and ordinary manner, on
a basis consistent with past practice.

 

9.4 Noncompetition and Nonsolicitation Agreement. At the Closing, Seller and
Shareholder shall deliver or cause to be delivered the Noncompetition and
Nonsolicitation Agreement.

 

9.5 Provisional Agreements. At the Closing, Seller shall:

 

(a) enter into the Radio Equipment Lease Agreement attached hereto as Exhibit C
(the “Provisional Lease Agreement”);

 

-27-



--------------------------------------------------------------------------------

(b) enter into the Management Agreement attached hereto as Exhibit D (the
“Provisional Management Agreement”); and

 

(c) enter into the Reseller Agreement attached hereto as Exhibit E (the
“Provisional Reseller Agreement”).

 

9.6 Negative Covenants of Seller. From and after the date hereof and through the
Closing Date and except with the specific prior written consent of Buyer, Seller
and Shareholder covenant and agree as follows:

 

(a) Seller shall not sell, transfer or dispose of any of the Assets other than
in the ordinary course of business; provided, however, that any sale, transfer
or disposition of any Assets in the ordinary course of business shall not exceed
Assets valued at more than $5,000 in the aggregate;

 

(b) Seller shall not grant an Encumbrance (except a Permitted Encumbrance) on
any of the Assets or allow any such Encumbrance (except a Permitted Encumbrance)
to occur or to be created;

 

(c) Except in the ordinary course of business, Seller shall not acquire any
tangible properties or assets relating to the Business;

 

(d) Seller shall not enter into any employment and/or any independent contractor
agreements relating to services to be rendered in connection with the Business
or any of the Assets except in the ordinary course of business;

 

(e) Except in the ordinary course of business, Seller shall not amend, modify or
terminate, without the prior written consent of Buyer, any of the Contracts,
Leases or other agreements, if any, to be assumed by Buyer hereunder;

 

(f) Seller shall not incur any indebtedness for which any of the Assets are, or
may be, subject to any Encumbrance or claim, either express or implied;

 

(g) Seller shall not enter into any undertaking to furnish services for any
consideration other than money with respect to the operation of the Assets;

 

(h) Seller shall not forgive, discharge or write off any debts or receivables
owing to Seller in connection with the Business, including but not limited to
those Accounts Receivable listed on Schedule 2.1(t);

 

(i) Seller shall not incur any Accounts Payable except in the ordinary course of
Business, consistent with the historical operation of the Business; and

 

(j) Seller shall pay all Accounts Payable when due, in accordance with the
ordinary course of the Business.

 

-28-



--------------------------------------------------------------------------------

9.7 Exclusive Dealing. During the period from the date of this Agreement to the
earlier of the Closing Date or the termination of this Agreement, Seller shall
not take any action, directly or indirectly, to encourage, initiate or engage in
discussions or negotiations with, or provide any information to, any Person
other than Buyer, concerning any sale of the Assets or any material part thereof
or a similar transaction involving Seller.

 

9.8 Review of the Assets. Seller agrees that Buyer may, prior to the Closing
Date, through its representatives, review (a) the Assets, (b) the complete
working papers of Seller’s certified public accountants used in their
preparation of financial statements for Seller and (c) the Books and Records of
Seller and otherwise review the financial and legal condition of Seller as Buyer
deems necessary or advisable to familiarize itself with the Business and related
matters; such review shall not, however, affect the representations and
warranties made by Seller hereunder or the remedies of Buyer for breaches of
those representations and warranties. Buyer may also, prior to the Closing Date,
through its representatives, inspect any or all of Seller’s towers and other
transmitting facilities. Such review and inspection shall occur only during
normal business hours upon reasonable notice by Buyer. Seller shall permit Buyer
and its representatives to have, after the execution of this Agreement, full
access to employees of Seller who can furnish Buyer with financial and operating
data and other information with respect to the Business as Buyer shall from time
to time reasonably request.

 

9.9 Governmental Filings. It is expressly acknowledged and agreed that, as soon
as practicable after the execution of this Agreement, but in no event more than
fifteen (15) Business Days from the date hereof, Buyer and Seller shall file any
forms required by the Commission to transfer the Assets. Seller agrees that it
will cooperate with Buyer in all respects in connection with such filings and in
connection with any requests for information or further filings which may be
necessary in order to obtain the necessary consents (or to allow the applicable
time periods to expire) with respect thereto. Seller shall deliver to Buyer and
its counsel drafts of such filings by Seller and all other materials to be
submitted sufficiently in advance of any such submission so that Buyer and its
counsel may review and comment upon such filings and other materials. It is
further agreed that (a) as soon as reasonably practicable, but in no event more
than fifteen (15) Business Days after the Closing Date, Buyer and Seller shall
file any forms required by the Commission to transfer the Subsequent Permits;
provided that notwithstanding the provisions of Section 11.1, Buyer and Seller
shall undertake the Closing prior to the grant of the FCC Approvals of the
assignment of the Subsequent Permits, and (b) as soon as reasonably practicable,
but in no event more than fifteen (15) Business Days after the Closing Date,
Buyer and Seller shall amend any Pending Applications to replace Seller with
Buyer as the proposed licensee.

 

9.10 Use of Name. Seller hereby agrees that, after the Closing Date, Seller
shall discontinue all use of the name “Delta Communications and Electronics,”
“Delta Communications,” any derivatives thereof, and any other trade or assumed
names used by Seller in the Business prior to the Closing Date, alone or in any
combination of words for any purpose whatsoever, excluding, however, Seller’s
corporate name “DCAE, Inc.” and the names “Delta Wireless” and “Delta Wireless
Solutions.”

 

-29-



--------------------------------------------------------------------------------

9.11 Further Assurances. At any time or from time to time after the Closing
Date, Seller shall, at the reasonable request of Buyer and at Buyer’s expense,
execute and deliver any further instruments or documents and take all such
further action as Buyer may reasonably request in order to consummate and make
effective the sale of the Assets and the assumption of the Assumed Obligations
pursuant to this Agreement.

 

9.12 Bank Account; Customer Payments. No later than three (3) Business Days
following the Closing Date, Seller shall change the name on Seller’s bank
account to “DCAE, Inc.”, “DCAE, Inc. d/b/a Delta Wireless” or “ DCAE, Inc. d/b/a
Delta Wireless Solutions.” Seller shall forward to Buyer any checks or other
payments received by Seller that are associated with the Accounts Receivable
purchased hereunder, including the applicable portion of any payments on joint
accounts. Seller shall provide Buyer with bank statements any additional
information reasonably requested by Buyer for Buyer to assure Seller’s
compliance with this section.

 

ARTICLE X

COVENANTS OF BUYER

 

Buyer hereby covenants and agrees with Seller as follows:

 

10.1 Cooperation by Buyer. Buyer will use its reasonable best efforts, and will
cooperate with Seller, to secure all necessary consents, approvals,
authorizations, exemptions and waivers from third parties as shall be required
in order to enable Buyer to effect the transactions contemplated on its part
hereby, and Buyer will otherwise use its reasonable best efforts to cause and
consummation of such transactions in accordance with the terms and conditions
hereof and to cause all conditions contained in this Agreement over which it has
control to be satisfied.

 

10.2 Books and Records; Personnel. At all times after the Closing Date, Buyer
shall allow Seller and any agents of Seller, upon reasonable advance notice to
Buyer, access to all Books and Records of Seller which are transferred to Buyer
in connection herewith, to the extent necessary or desirable in anticipation of,
or preparation for, existing or future litigation, employment matters, tax
returns or audits, or reports to or filings with any Governmental Authorities,
during normal working hours at the location where such Books and Records are
maintained, and Seller shall have the right, at Seller’s sole cost, to make
copies of any such Books and Records. Buyer agrees to maintain all Books and
Records acquired from Seller for a period of six years from the Closing Date
unless such Books and Records are transferred and delivered to Seller within
such six (6) year period.

 

10.3 Provisional Agreements. At the Closing, Buyer shall:

 

(a) enter into the Provisional Lease Agreement;

 

(b) enter into the Provisional Management Agreement; and

 

(c) enter into the Provisional Reseller Agreement.

 

-30-



--------------------------------------------------------------------------------

10.4 Further Assurances. At any time or from time to time after the Closing
Date, Buyer shall, at the request of Seller and at Seller’s expense, execute and
deliver any further instruments or documents and take all such further action as
Seller may reasonably request in order to consummate and make effective the sale
of the Assets and the assumption of the Assumed Obligations pursuant to this
Agreement.

 

10.5 Governmental Filings. It is expressly acknowledged and agreed that, as soon
as practicable after the execution of this Agreement, but in no event more than
fifteen (15) Business Days from the date hereof, Buyer and Seller shall file any
forms required by the Commission to authorize the transfer of the Assets. Buyer
agrees that it will cooperate with Seller in all respects in connection with
such filings and in connection with any requests for information or further
filings which may be necessary in order to obtain the necessary consents (or to
allow the applicable time periods to expire) with respect thereto. Buyer shall
deliver to Seller and its counsel drafts of such filings by Buyer and all other
materials to be submitted sufficiently in advance of any such submission so that
Seller and its counsel may review and comment upon such filings and other
materials. In the event that the FCC has issued a registration for the 450 MHz
Tower, subsequent to the Closing Date, Buyer shall make the appropriate filing
with the Commission in order to notify the Commission that the ownership of the
450 MHz Tower has been transferred to Buyer.

 

10.6 Yellow Page Advertisements. Buyer hereby agrees to reimburse Seller 50% of
the fee for the current yellow page advertisement identified in the “Contracts
above $5,000” section of Schedule 5.9. Seller shall notify Buyer of Seller’s
receipt of an invoice with respect to such advertisement and Buyer shall pay to
Seller within fifteen (15) days following such notice, an amount equal to 50% of
the invoice amount.

 

ARTICLE XI

THE CLOSING

 

11.1 Time and Place. The closing of the transactions contemplated by this
Agreement (the “Closing”) will take place at 9:00 a.m. at the offices of Bird &
Shaw, P.C., located at 4114 McMillan Ave., Dallas, Texas 75206, on or before
January 29, 2004, or at such other time, at such other place or on such other
date as the parties hereto may mutually agree. The date on which the Closing
occurs is herein referred to as the “Closing Date,” and the transactions
contemplated by this Agreement shall be deemed to be effective as of 12:01 a.m.
on the Closing Date.

 

11.2 Seller’s Obligations. At the Closing, Seller shall deliver to Buyer,
against delivery of the items specified in Section 11.3:

 

(a) bills of sale, assumptions and other instruments of transfer, assignment and
conveyance in form and substance reasonably satisfactory to Buyer sufficient to
(i) transfer to and effectively vest in Buyer all right, title and interest in
the Assets together with possession of the Assets free and clear of all
Encumbrances except Permitted Encumbrances, and (ii) at Buyer’s option, transfer
to and effective with Teletouch Licenses, Inc. or any other wholly-owned
subsidiary of Buyer, identified by Buyer no later than five (5) days prior to
the Closing Date, all rights, title and interest in and to the Permits;

 

-31-



--------------------------------------------------------------------------------

(b) certified copies of the Articles of Incorporation, Bylaws and Good Standing
and Existence Certificates of Seller;

 

(c) the Registration Rights Agreement;

 

(d) the Noncompetition and Nonsolicitation Agreement;

 

(e) the Provisional Lease Agreement;

 

(f) the Provisional Management Agreement;

 

(g) the Provisional Reseller Agreement;

 

(h) all Books and Records which are to be furnished to Buyer hereunder,
including all Contracts and Leases of Seller;

 

(i) the certifications required by Sections 8.1, 8.2 and 8.3 which may be
contained in one certificate;

 

(j) the consents to assignment of the Contracts and Leases as required by
Section 8.4;

 

(k) Intentionally deleted.

 

(l) a blanket letter to Seller’s lessors with respect to the Communications
Sites, notifying such lessors of the assignment of the Leases of such
Communications Sites pursuant to this Agreement;

 

(m) a joint letter to the customers of the Business notifying such customers of
the purchase of the Business by Buyer;

 

(n) letters to Kenwood, Motorola and Vertex consenting to the transfer of the
respective dealerships to Buyer; and

 

(o) such other instruments, documents and certificates in form and substance
reasonably satisfactory to Buyer, as Buyer shall have reasonably required.

 

11.3 Buyer’s Obligations. At the Closing, Buyer shall deliver to Seller, against
delivery of the items specified in Section 11.2:

 

(a) a wire transfer for the total of the Cash Payment and the Shareholder
Noncompetition Payment;

 

(b) the Provisional Lease Agreement;

 

-32-



--------------------------------------------------------------------------------

(c) the Provisional Management Agreement;

 

(d) the Provisional Reseller Agreement;

 

(e) the Registration Rights Agreement;

 

(f) the certifications required by Sections 7.1, 7.2 and 7.3, which may be
contained in one certificate.

 

11.4 Transfer of Permits.

 

(a) Governmental Approvals. With respect to Seller’s licenses issued by the
Commission with a Commercial Mobile Radio Service (“CMRS”) regulatory status or
a Private Mobile Radio Service (“PMRS”) regulatory status if licensed for
spectrum above 470 MHz, such licenses shall not be transferred until all
governmental consents and approvals necessary to permit the consummation of the
transactions contemplated by this Agreement shall have been received, including,
but not limited to, all necessary approvals of the Commission (“FCC Approvals”)
and until such FCC Approvals shall be final and nonappealable. With respect to
Seller’s licenses issued by the Commission with a PMRS regulatory status if
licensed for spectrum below 470 MHz, such licenses shall not be transferred
until the parties have authority to close the transactions contemplated by this
Agreement pursuant to conditional temporary authority under the Rules and
Regulations following the filing of the required applications with the
Commission. All Permits requiring such approvals for transfer are hereinafter
referred to collectively as the “Regulated Permits.”

 

(b) Transfer of Regulated Permits. Notwithstanding any provision of this
Agreement to the contrary, Seller shall assign all of their respective rights,
title and interest in and to the Regulated Permits on the first business day
following the date on which the parties receive, as applicable (a) evidence of
final and nonappealable FCC Approvals with respect to Seller’s licenses issued
by the Commission with a CMRS regulatory status or a PMRS regulatory status for
spectrum above 470 MHz or (b) evidence of authority to close the transactions
contemplated by this Agreement pursuant to conditional temporary authority under
the Rules and Regulations with respect to Seller’s licenses issued by the
Commission with a PMRS regulatory status for spectrum below 470 MHz. Seller
shall deliver to Buyer on such date the evidence referenced in this Section
11.4.

 

11.5 Possession. Simultaneously with the consummation of the transfers
contemplated herein, Seller, through its officers, agents and employees, shall
put Buyer in full possession and enjoyment of all Assets to be conveyed and
transferred by this Agreement.

 

-33-



--------------------------------------------------------------------------------

ARTICLE XII

TERMINATION

 

12.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time on or prior to the Closing
Date:

 

(a) by the mutual written consent of Buyer and Seller;

 

(b) by either party on or after January 30, 2004, if the Closing has not
occurred by such date, provided that as of such date neither party is in default
or that both parties are in default under this Agreement; or

 

(c) by Buyer or Seller in writing, without prejudice to other rights and
remedies which the terminating party may have (provided the terminating party is
not otherwise in material default or breach of this Agreement, or has failed or
refused to close without justification hereunder), if the other party shall (i)
materially fail or have failed to perform its covenants or agreements contained
herein required to be performed on or prior to the Closing Date, or (ii)
materially breach or have breached any of its representations or warranties
contained herein.

 

12.2 Effect on Obligations. Termination of this Agreement pursuant to this
Article shall terminate all obligations of the parties hereunder, except for (i)
Sections 13.1, 13.2, 13.9, 13.10 and 13.11 and Buyer’s remedies under Article
XII hereof. Upon any termination of this Agreement each party hereto will
redeliver all documents, work papers and other material of any other party
relating to the transactions contemplated hereby, and all copies of such
materials, whether so obtained before or after the execution hereof, to the
party furnishing the same.

 

ARTICLE XIII

SURVIVAL AND INDEMNIFICATION

 

13.1 Indemnification of Seller. Buyer shall indemnify and hold Seller and
Shareholder (the “Seller Indemnitees”) harmless from and against any and all
damages, including exemplary damages and penalties, losses, deficiencies, costs,
expenses, obligations, fines, expenditures, claims and liabilities, including
reasonable counsel fees and reasonable expenses of investigation, defending and
prosecuting litigation (collectively, the “Damages”), suffered by Seller
Indemnitees as a result of, caused by, arising out of, or in any way relating to
(a) any misrepresentation, breach of warranty, or nonfulfillment of any
agreement or covenant on the part of Buyer under this Agreement or any
misrepresentation in or omission from any list, schedule, certificate, or other
instrument furnished or to be furnished to Seller by Buyer pursuant to the terms
of this Agreement, or (b) any liability or obligation (other than the Excluded
Liabilities or any other liabilities or obligations for which Buyer is being
indemnified by Seller hereunder) which pertains to the ownership, operation or
conduct of the Business or Assets arising from any acts, omissions, events,
conditions or circumstances occurring on or after the Closing Date, including,
but not limited to, Buyer’s failure to perform any of the Assumed Obligations.

 

-34-



--------------------------------------------------------------------------------

13.2 Indemnification of Buyer. Seller and Shareholder shall indemnify and hold
Buyer, its officers, directors, shareholders, agents, Affiliates, successors and
assigns (the “Buyer Indemnitees”) harmless from and against any and all Damages
suffered by Buyer Indemnitees as a result of, caused by, arising out of, or in
any way relating to (a) any misrepresentation, breach of warranty,
nonfulfillment of any agreement or covenant on the part of Seller or Shareholder
under this Agreement or any misrepresentation in or omission from any list,
schedule, certificate or other instrument furnished or to be furnished to Buyer
by Seller pursuant to the terms of this Agreement, (b) any liability or
obligation (other than those for which Seller is being indemnified by Buyer
hereunder and other than the Assumed Obligations) which pertains to the
ownership, operation or conduct of the Business or Assets arising from any acts,
omissions, events, conditions or circumstances occurring before the Closing Date
and (c) the Excluded Liabilities.

 

13.3 Demands. Each indemnified party hereunder agrees that promptly upon its
discovery of facts giving rise to a claim for indemnity under the provisions of
this Agreement, including receipt by it of notice of any demand, assertion,
claim, action or proceeding, judicial or otherwise, by any third party (such
third party actions being collectively referred to herein as the “Claim”), with
respect to any matter as to which it claims to be entitled to indemnity under
the provisions of this Agreement, it will give prompt notice thereof in writing
to the indemnifying party, together with a statement of such information
respecting any of the foregoing as it shall have. Such notice shall include a
formal demand for indemnification under this Agreement. The indemnifying party
shall not be obligated to indemnify the indemnified party with respect to any
Claim if the indemnified party knowingly failed to notify the indemnifying party
thereof in accordance with the provisions of this Agreement in sufficient time
to permit the indemnifying party or its counsel to defend against such matter
and to make a timely response thereto including, without limitation, any
responsive motion or answer to a complaint, petition, notice or other legal,
equitable or administrative process relating to the Claim, only insofar as such
knowing failure to notify the indemnifying party has actually resulted in
prejudice or damage to the indemnifying party.

 

13.4 Right to Contest and Defend. The indemnifying party shall be entitled at
its cost and expense to contest and defend by all appropriate legal proceedings
any Claim with respect to which it is called upon to indemnify the indemnified
party under the provisions of this Agreement; provided, that notice of the
intention to contest shall be delivered by the indemnifying party to the
indemnified party within twenty (20) days from the date of receipt by the
indemnifying party of notice by the indemnified party of the assertion of the
Claim. Any such contest may be conducted in the name and on behalf of the
indemnifying party or the indemnified party as may be appropriate. Such contest
shall be conducted by reputable counsel employed by the indemnifying party, but
the indemnified party shall have the right but not the obligation to participate
in such proceedings and to be represented by counsel of its own choosing at its
sole cost and expense. The indemnifying party shall have full authority to
determine all action to be taken with respect thereto; provided, however, that
the indemnifying party will not have the authority to subject the indemnified
party to any obligation whatsoever,

 

-35-



--------------------------------------------------------------------------------

other than the performance of purely ministerial tasks or obligations not
involving material expense. If the indemnifying party does not elect to contest
any such Claim, the indemnifying party shall be bound by the result obtained
with respect thereto by the indemnified party, having used its reasonable best
efforts in resolution. At any time after the commencement of the defense of any
Claim, the indemnifying party may request the indemnified party to agree in
writing to the abandonment of such contest or to the payment or compromise by
the indemnified party of the asserted Claim, whereupon such action shall be
taken unless the indemnified party determines that the contest should be
continued, and so notifies the indemnifying party in writing within fifteen (15)
days of such request from the indemnifying party. If the indemnified party
determines that the contest should be continued, the indemnifying party shall be
liable hereunder only to the extent of the amount that the other party to the
contested Claim had agreed unconditionally to accept in payment or compromise as
of the time the indemnifying party made its request therefor to the indemnified
party.

 

13.5 Cooperation. If requested by the indemnifying party, the indemnified party
agrees to cooperate with the indemnifying party and its counsel in contesting
any Claim that the indemnifying party elects to contest or, if appropriate, in
making any counterclaim against the person asserting the Claim, or any
cross-complaint against any person, and the indemnifying party will reimburse
the indemnified party for any expenses incurred by it in so cooperating. If the
indemnifying party has not chosen to contest a Claim, the indemnifying party
shall cooperate with the indemnified party and its counsel in contesting any
Claim at no cost or expense to the indemnified party.

 

13.6 Right to Participate. The indemnified party agrees to afford the
indemnifying party and its counsel the opportunity to be present at, and to
participate in, conferences with all persons, including Governmental
Authorities, asserting any Claim against the indemnified party or conferences
with representatives of or counsel for such persons.

 

13.7 Payment of Damages. The indemnifying party shall pay to the indemnified
party in immediately available funds any amounts to which the indemnified party
may become entitled by reason of the provisions of this Agreement subject to
offset for any insurance proceeds actually received by the indemnified party,
such payment to be made within five days after any such amounts are finally
determined either by mutual agreement of the parties hereto or pursuant to the
final unappealable judgment of a court of competent jurisdiction. The
availability of insurance proceeds shall not delay or postpone any
indemnification payment required hereunder. If the indemnified party both
collects any such insurance proceeds and receives a payment from the
indemnifying party hereunder, and the sum of such proceeds and payment is in
excess of the amount payable with respect to the matter that is the subject of
the indemnity, then the indemnified party shall promptly refund to the
indemnifying party the amount of such excess, if permitted by the applicable
insurance policies. Except as otherwise provided in the preceding sentence, the
indemnified party’s receipt of any such insurance proceeds shall not eliminate
or reduce the obligations of the indemnifying party or the rights of the
indemnified party hereunder.

 

13.8 Survival of Representations and Warranties. The representations and
warranties contained in Articles V and VI of this Agreement shall survive until
the fifth anniversary date of the Closing Date except for the representations
and warranties in Sections 5.2 and 5.7, which shall survive indefinitely, and
Sections 5.12 and 5.17, which shall survive until the lapse of the applicable
statute of limitations.

 

-36-



--------------------------------------------------------------------------------

13.9 General. THE INDEMNIFICATION AND ASSUMPTION PROVISIONS PROVIDED FOR IN THIS
AGREEMENT HAVE BEEN EXPRESSLY NEGOTIATED IN EVERY DETAIL, ARE INTENDED TO BE
GIVEN FULL AND LITERAL EFFECT, AND SHALL BE APPLICABLE WHETHER OR NOT THE
LIABILITIES, OBLIGATIONS, CLAIMS, JUDGMENTS, LOSSES, COSTS, EXPENSES OR DAMAGES
IN QUESTION ARISE OR AROSE SOLELY OR IN PART FROM THE GROSS, ACTIVE, PASSIVE OR
CONCURRENT NEGLIGENCE, STRICT LIABILITY, OR OTHER FAULT OF ANY INDEMNIFIED
PARTY. BUYER AND SELLER ACKNOWLEDGE THAT THIS STATEMENT COMPLIES WITH THE
EXPRESS NEGLIGENCE RULE AND CONSTITUTES CONSPICUOUS NOTICE. NOTHING IN THIS
CONSPICUOUS NOTICE IS INTENDED TO PROVIDE OR ALTER THE RIGHTS AND OBLIGATIONS OF
THE PARTIES, ALL OF WHICH ARE SPECIFIED ELSEWHERE IN THIS AGREEMENT.

 

ARTICLE XIV

MISCELLANEOUS

 

14.1 Notices. Any notice, request, instruction, correspondence or other document
to be given hereunder by either party to the other (herein collectively called
“Notice”) shall be in writing and delivered in person or by courier service
requiring acknowledgment of receipt of delivery or mailed by certified mail,
postage prepaid and return receipt requested, or by telecopier, as follows:

 

If to Seller or Shareholder, addressed to:

 

DCAE, Inc.

2162 S. Jupiter Road

Garland, Texas 75041

Attention: Wayne Lott

 

If to Buyer, addressed to:

 

Teletouch Communications, Inc.

110 North College Avenue, Suite 200

Tyler, Texas 75702

Attention: J. Kernan Crotty

Telecopy: (903) 595-8865

 

with a copy prior to Closing to:

 

Mr. Thomas D. Manford III

Bracewell & Patterson, L.L.P.

711 Louisiana Street, Suite 2900

Houston, Texas 77002-2781

Telecopy: (713) 221-1212

 

-37-



--------------------------------------------------------------------------------

Notice given by personal delivery, courier service or mail shall be effective
upon actual receipt. Notice given by telecopier shall be confirmed by
appropriate answer back and shall be effective upon actual receipt if received
during the recipient’s normal business hours, or at the beginning of the
recipient’s next Business Day after receipt if not received during the
recipient’s normal business hours. All Notices by telecopier shall be confirmed
promptly after transmission in writing by certified mail or personal delivery.
Any party may change any address to which Notice is to be given to it by giving
Notice as provided above of such change of address.

 

14.2 Governing Law. The provisions of this Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Texas
(excluding any conflicts-of-law rule or principle that might refer same to the
laws of another jurisdiction).

 

14.3 Arbitration. If any dispute, controversy or claim (referred to collectively
as a “Dispute”) of any kind or character arises by or among the Parties which
cannot be amicably resolved, then at the written demand of any one Party to the
others, the Dispute shall be fully and finally resolved by arbitration in Dallas
County, Texas before a single arbitrator mutually acceptable to and selected by
the Parties and otherwise in accordance with the Commercial Arbitration Rules of
the American Arbitration Association (“AAA”). If no prompt agreement can be
reached among the Parties concerning the identity of the arbitrator, then the
sole arbitrator shall be selected in accordance with the applicable AAA Rules.

 

14.4 Entire Agreement; Amendments and Waivers. This Agreement (including the
exhibits and schedules hereto) constitutes the entire agreement between the
parties hereto pertaining to the subject matter hereof and supersede all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the parties, and there are no warranties, representations or other
agreements between the parties in connection with the subject matter hereof
except as set forth specifically herein or contemplated hereby. No supplement,
modification or waiver of this Agreement shall be binding unless executed in
writing by the party to be bound thereby. The failure of a party to exercise any
right or remedy shall not be deemed or constitute a waiver of such right or
remedy in the future. No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a waiver of any other provision hereof (regardless
of whether similar), nor shall any such waiver constitute a continuing waiver
unless otherwise expressly provided.

 

14.5 Binding Effect and Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective permitted
successors and assigns; but neither this Agreement nor any of the rights,
benefits or obligations hereunder shall be assigned, by operation of law or
otherwise, by Seller without the prior written consent of Buyer. Seller hereby
specifically consents to the assignment, at the election of Buyer and in
connection with the FCC Approvals to be obtained as a condition of Closing, of
all Permits of Seller issued by the Commission and subject to assignment and/or
transfer from Seller to Buyer pursuant to the Agreement may be transferred and
assigned to either Buyer, Teletouch Licenses, Inc., a Delaware corporation and
wholly-owned subsidiary of Buyer or any other wholly-owned subsidiary of Buyer.
Nothing in this Agreement, express or implied, is intended to confer upon any
person or entity other than the parties hereto and their respective permitted
successors and assigns, any rights, benefits or obligations hereunder.

 

-38-



--------------------------------------------------------------------------------

14.6 Severability. If any provision of the Agreement is rendered or declared
illegal or unenforceable by reason of any existing or subsequently enacted
legislation or by decree of a court of last resort, Buyer and Seller shall
promptly meet and negotiate substitute provisions for those rendered or declared
illegal or unenforceable so as to preserve as nearly as possible the
contemplated economic effects of the transactions, but all of the remaining
provisions of this Agreement shall remain in full force and effect.

 

14.7 Headings. The headings of the sections herein are inserted for convenience
of reference only and are not intended to be a part of or to affect the meaning
or interpretation of this Agreement.

 

14.8 Execution. This Agreement may be executed in multiple counterparts each of
which shall be deemed an original and all of which shall constitute one
instrument.

 

14.9 Sales and Transfer Taxes. Seller shall be responsible for and pay any
applicable sales, stamp, transfer, documentary, use, filing and other taxes and
fees (including any penalties and interest) that may become due or payable in
connection with this Agreement and the transactions contemplated hereby.
Notwithstanding the foregoing, Buyer shall be responsible for the payment of any
transfer taxes and registrations applicable to the transfer of the Vehicles and
the Permits. Seller shall be responsible for a 1/12th fraction, and Buyer shall
be responsible for the remaining 11/12ths fraction, of any ad valorem personal
property taxes assessed with respect to the Assets during the 2004 calendar
year.

 

14.10 Expenses. Except as otherwise provided in this Agreement, Seller and Buyer
shall each pay all costs and expenses incurred by them or on their behalf in
connection with this Agreement and the transactions contemplated hereby.

 

14.11 Publicity. Except as otherwise required by applicable laws or regulations,
Seller shall not issue any press release or make any other public statement, in
each case relating to or connected with or arising out of this Agreement or the
matters contained herein, without obtaining the prior approval of the Buyer to
the contents and the manner of presentation and publication thereof.

 

14.12 Confidentiality. Prior to the Closing Date, neither Buyer, Seller nor
Shareholder will disclose the terms of this Agreement or the Acquisition to any
person other than their respective directors, officers, agents or
representatives, except as otherwise provided herein or unless required by law.
The Seller may make appropriate disclosures of the general nature of the
acquisition to its employees, vendors and customers to protect the goodwill of
the Business and to facilitate the Closing. Buyer may disclose pertinent
information regarding the acquisition to existing and prospective investors,
lenders, or investment bankers or financial advisors for the purpose of
obtaining debt and/or equity financing, and may describe this Agreement and the
transactions contemplated hereby in any offering document with respect to
securities of the Purchaser, and may include this Agreement as an exhibit
thereto.

 

-39-



--------------------------------------------------------------------------------

14.13 Post-Closing Confidentiality. Reference is hereby made to a certain 2-page
Confidentiality Agreement dated August 22, 2003, between Seller and Buyer (the
“Confidentiality Agreement”). Recognizing that: (i) Seller will continue onward
as a Nextel dealer from and after the Closing; (ii) the Nextel business is
excluded from the “Business” otherwise being sold and conveyed from Seller to
Buyer; (iii) Buyer (or Buyer’s affiliates) are or may be competitors of Nextel;
(iv) the foregoing provisions (e.g. the Section 10.6 sharing of the existing
Yellow Pages ad and the Schedule 2.1(f) provisions re a transition period prior
to establishing two separate offices) may give rise to one or more situations in
which Buyer may be exposed to or receive confidential information regarding
Nextel’s business and/or Nextel customers, Buyer agrees to keep all such
information confidential, to the same extent and in accordance with the same
provisions, as if such were original described as Evaluation and/or Derivative
Materials under the Confidentiality Agreement.

 

(Remainder of page intentionally left blank; signature page follows.)

 

-40-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed on its behalf as of the date first above written.

 

TELETOUCH COMMUNICATIONS, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

DCAE, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Wayne Lott

 

-41-